Case 1:19-cv-10151-LAK-OTW Document 1-3 Filed 10/31/19 Page 1 of 50




             EXHIBIT C
            Case 1:19-cv-10151-LAK-OTW Document 1-3 Filed 10/31/19 Page 2 of 50



                                        KOBRE & KIM                         LLP
                                                1919 M STREET, NW
                                               WASHINGTON, OC 20036
                                                                                                        NEW YORK
                                                WWW. KOBREKI M .COM
                                                                                                       HONG KONG

TEL + t 202 664 1900                                                                                      LONDON
                                                                                                            SEOUL
                                                                                                        SHANGHAI
                                                                                                          TEL   AVIV
                                                                                                              MIAMI
                                                                                                   SAN FRANCISCO
                                                                                                   WASH ING TON DC
                                                                                                                 BVI
                                                                                                   CAYMAN ISLANDS




                                                                                 August 21, 2019

      BY FEDERAL EXPRESS

      FOIA Compliance Office
      U.S. Commodity Futures Trading Commission
      Three Lafayette Centre
      1155 21st Street, NW
      Washington, DC 20581

                       Re:     Freedom of Information Act Request

      To FOIA Compliance Officer:

              Pursuant to the Freedom of Information Act, 5 U.S.C. § 552, and 17 C.F.R. § 145. 7, we
      request the following documents and communications:

             1) All documents and communications concerning the "binding agreement" referenced in
                docket entry 302 of the case captioned US CF.TC v. Krqfi Foods Group, Inc., 15-
                cv-2881 (N.D. Ill.) (the "Kraft Case"); 1

             2) All documents and communications concerning the "Consent Order" referenced              111
                docket entries 309 and 310 of the Kraft Case; 2

             3) All documents and communications concerning the decision by the CFTC and/or any
                of its staff, agents, and/or commissioners to approve the Consent Order;

             4) All documents and communications concerning the decision by the CFTC and/or any
                of its staff, agents, and/or commissioners to approve the Consent Order without
                findings of fact or conclusions of law;

     1
       For reference, a copy of the docket of the Kraft Case is attached hereto as Exhibit A.
     2 For reference, a copy of the Consent Order is attached hereto as Exhibit B.
      Case 1:19-cv-10151-LAK-OTW Document 1-3 Filed 10/31/19 Page 3 of 50


August 21, 2019
Page 2



        5) All documents and communications concerning the decision by the CFTC and/or any
           of its staff, agents, and/or commissioners to approve the provision in the Consent Order
           that states: "Neither party shall make any public statement about this case other than to
           refer to the terms of this settlement agreement or public documents filed in this case,
           except any paiiy may take any lawful position in any legal proceeding, testimony, or
           by court order";

        6) All documents and communications concerning the preparation by the CFTC and/or
           any of its staff, agents, and/or commissioners of the press releases referenced in docket
           entry 319 of the Kraft Case;

        7) All documents and communications concerning the decision by the CFTC and/or any
           of its staff: agents, and/or commissioners to publish the press releases referenced in
           docket entry 319 of the Kraft Case;

        8) All documents and communications concerning the decision by the CFTC and/or any
           of its staff, agents, and/or commissioners to remove the press releases referenced in
           docket entry 319 of the Kraft Case.

       Pursuant to FOIA, 5 U.S.C. § 552(a)(6)(A), we request that the CFTC produce these
records within 20 business days.

       This request is in the public interest because it is likely to contribute significantly to public
understanding of the operations or activities of the government and is not primarily in the
commercial interest of the requester. As such, we request that any fees for this request be waived.
See 5 U.S.C. §(a)(4)(A)(iii); 17 CFR Appendix B to Part 145(b). To the extent the Commission
determines that any fees for searching or copying the records are chargeable, please supply the
records without informing us of the cost if the fees do not exceed US $5,000, which we agree to
pay. Please produce these records electronically.

         If you deny all or any part of this request, please cite each specific exemption you think
justifies your withholding of information and notify us of appeal procedures available under the
law.
         Please contact us with any questions at the address above or at
benjamin.sauter@kobrekim.com.

                                                                Sincerely,            \    4               _


                                                                ��m
                                                                    �/-                :.._7µ
                                                                David H. McGill
                                                                Benjamin J.A. Sauter
                                                                Leanne A. Bortner
Case 1:19-cv-10151-LAK-OTW Document 1-3 Filed 10/31/19 Page 4 of 50




              EXHIBIT A
8/21/2019          Case 1:19-cv-10151-LAK-OTW      Document
                                         CM/ECF LIVE,              1-3District
                                                      Ver 6.3.1 - U.S.     Filed
                                                                               Court,10/31/19
                                                                                      Northern IllinoisPage 5 of 50

                                                                                          PROTO,ROWLAND,STAYED,TERMED

                                         United States District Court
                       Northern District of Illinois - CM/ECF LIVE, Ver 6.3.1 (Chicago)
                               CIVIL DOCKET FOR CASE#: 1:15-cv-02881


  US Commodity Futures Trading Commission v. Kraft Foods                               Date Filed: 04/01/2015
  Group, Inc. et al                                                                    Date Terminated: 08/15/2019
  Assigned to: Honorable John Robert Blakey                                            Jury Demand: Defendant
  Cause: 7:6(b) Federal Commodity Exchange Regulation                                  Nature of Suit: 850 Securities/Commodities
                                                                                       Jurisdiction: U.S. Government Plaintiff
  Plaintiff
  US Commodity Futures Trading                                            represented by Jennifer Ellen Smiley
  Commission                                                                             Commodity Futures Trading Commission
  525 W Monroe Street                                                                    Division of Enforcement
  Suite 1100                                                                             525 W. Monroe St.
  Chicago, IL 60304                                                                      9th Floor
                                                                                         Chicago, IL 60661
                                                                                         (312) 596-0530
                                                                                         Email: jsmiley@cftc.gov
                                                                                         TERMINATED: 07/21/2016
                                                                                         LEAD ATTORNEY

                                                                                       Martin B. White
                                                                                       Commodity Futures Trading Commission
                                                                                       1155 21st Street NW
                                                                                       Eighth Floor
                                                                                       Washington, DC 20581
                                                                                       202 418 5129
                                                                                       PROHACVICE
                                                                                       ATTORNEY TO BE NOTICED

                                                                                       Michael David Frisch
                                                                                       Commodity Futures Trading Commission
                                                                                       525 W Monroe St
                                                                                       Chicago, IL 60661
                                                                                       (312)596-0703
                                                                                       Email: mfrisch@cftc.gov
                                                                                       TERMINATED: 05/21/2019

                                                                                       Neel Kumar Chopra
                                                                                       U.S. Commodity Futures Trading
                                                                                       Commission
                                                                                       525 West Monroe Street Suite 1100
                                                                                       Chicago, IL 60610
                                                                                       (312) 596-0611
                                                                                       Email: nchopra@cftc.gov
                                                                                       PROHAC VICE
                                                                                       ATTORNEY TO BE NOTICED

                                                                                       Robert Thomas Howell , III
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_0-1                                                         1/36
                 Case 1:19-cv-10151-LAK-OTW Document 1-3 Filed 10/31/19 Page 6 of 50
8/21/2019                                             CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

                                                                                            Commodity Futures Trading Commission
                                                                                            525 W. Monroe St.
                                                                                            Suite 1100
                                                                                            Chicago, IL 60661
                                                                                            312 596 0590
                                                                                            Email: rhowell@cftc.gov
                                                                                            ATTORNEY TO BE NOTICED

                                                                                             Rosemary C. Hollinger
                                                                                             U.S. Commodity Futures Trading
                                                                                             Commission
                                                                                             525 West Monroe Street
                                                                                             Suite 1100
                                                                                             Chicago, IL 60601
                                                                                             (312) 596-0520
                                                                                             Email: rhollinger@cftc.gov
                                                                                             TERMINATED: 03/04/2019

                                                                                             Stephanie Lynn Reinhart
                                                                                             U.S. Commodity Futures Trading
                                                                                             Commission
                                                                                             525 W. Monroe St.
                                                                                             Suite 1100
                                                                                             Chicago, IL 60661
                                                                                             312 596 0688
                                                                                             Email: sreinhart@cftc.gov
                                                                                             ATTORNEY TO BE NOTICED

                                                                                             Susan J. Gradman
                                                                                             Commodity Futures Trading Commission
                                                                                             525 W. Monroe
                                                                                             #1100
                                                                                             Chicago, IL 60614
                                                                                             (312) 596-0523
                                                                                             Email: sgradman@cftc.gov
                                                                                             ATTORNEY TO BE NOTICED

  Plaintiff
  Harry Ploss                                                             represented by Harry Ploss
                                                                                         PROSE


  V.
  Defendant
  Kraft Foods Group, Inc.                                                 represented by Timothy Andrew Karpoff
                                                                                         Jenner & Block Llp
                                                                                         353 N Clark Street
                                                                                         Chicago, IL 60654
                                                                                         (312) 222-9350
                                                                                         Email: tkarpoff@jenner.com
                                                                                         TERMINATED: 12/10/2015
                                                                                         LEAD ATTORNEY
                                                                                         PROHAC VICE
                                                                                                                                    ?/-:\I';
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L 1 0-1
 8/21/2019
                    Case 1:19-cv-10151-LAK-OTW      Document 1-3 Filed 10/31/19 Page 7 of 50
                                          CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois



                                                                             Aaron Stephenson Furniss
                                                                             Sutherland Asbill & Brennan, Llp
                                                                             999 Peachtree St. Ne
                                                                             Suite 2300
                                                                             Atlanta, GA 30309
                                                                             (404) 853-8231
                                                                             Email: aaron. fumiss@sutherland.com
                                                                             TERMINATED: 10/09/2015
                                                                             PROHACVICE

                                                                             Charles Mark Kruly
                                                                             Sutherland Asbill & Brennan Llp
                                                                             700 Sixth St, Nw
                                                                             Suite 700
                                                                             Washington, DC 20001
                                                                             (202) 383-0952
                                                                             Email: charles.kruly@sutherland.com
                                                                             TERMINATED: 12/07/2015
                                                                             PROHAC VICE

                                                                             Daniel Thomas Fenske
                                                                             Mayer Brown LLP
                                                                             71 South Wacker Drive
                                                                             Chicago, IL 60606
                                                                             312 840 7301
                                                                             Email: dfenske@mayerbrown.com
                                                                             TERMINATED: 01/07/2019

                                                                             Dean Nicholas Panos
                                                                             Jenner & Block LLP
                                                                             353 N. Clark Street
                                                                             Chicago, IL 60654
                                                                             (312)222-9350
                                                                             Email: dpanos@jenner.com
                                                                             ATTORNEY TO BE NOTICED

                                                                             Gregory S. Kaufman
                                                                             Sutherland, Asbill & Brennan
                                                                             700 Sixth Street, NW
                                                                             Suite 700
                                                                             Washington, DC 20001
                                                                             (202) 383-0325
                                                                             Email: greg.kaufman@sutherland.com
                                                                             PROHAC VICE
                                                                             ATTORNEY TO BE NOTICED

                                                                             J. Kevin McCall
                                                                             Jenner & Block LLP
                                                                             353 N. Clark Street
                                                                             Chicago, IL 60654
                                                                             (312)222-9350
                                                                             Email: jmccall@jenner.com
                                                                             ATTORNEY TO BE NOTICED
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt. pl?529580039181326-L_ 1_ 0-1                                         3/36
8/21/2019
                  Case 1:19-cv-10151-LAK-OTW Document 1-3 Filed 10/31/19 Page 8 of 50
                                                       CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois



                                                                                             James L. Thompson
                                                                                             Lynch Thompson, LLP
                                                                                             150 South Wacker Drive
                                                                                             Suite 2600
                                                                                             Chicago, IL 60606
                                                                                             (312)346-1600
                                                                                             Email: jthompson@lynchthompson.com
                                                                                             ATTORNEY TO BE NOTICED

                                                                                             Laura Kathryn Raden
                                                                                             Sutherland Asbill & Brennan LLP
                                                                                             Suite 700
                                                                                             700 6th Street, NW
                                                                                             Washington, DC 20001
                                                                                             (202) 383-0527
                                                                                             Email: laura.raden@sutherland.com
                                                                                             PROHACVICE
                                                                                             ATTORNEY TO BE NOTICED

                                                                                              Nicole Amie Allen
                                                                                              Jenner & Block LLP
                                                                                              353 N. Clark Street
                                                                                              Chicago, IL 60654
                                                                                              312 923 2868
                                                                                              Email: nallen@jenner.com
                                                                                             ATTORNEY TO BE NOTICED

                                                                                             Ronald W. Zdrojeski
                                                                                             Sutherland Asbill & Brennan Llp
                                                                                             1114 Ave Of The Americas
                                                                                             40th Floor
                                                                                             New York, NY 10036
                                                                                             (212) 389-5000
                                                                                             Email: ron.zdrojeski@sutherland.com
                                                                                             PROHAC VICE
                                                                                             ATTORNEY TO BE NOTICED

                                                                                              Stephen Thomas Tsai
                                                                                              Sutherland Asbill & Brennan LLP
                                                                                              700 Sixth Street, NW
                                                                                              Suite 700
                                                                                              Washington, DC 2000 I
                                                                                              (202) 383-0897
                                                                                              Email: stephen.tsai@sutherland.com
                                                                                              TERMINATED: 01/09/2017
                                                                                              PROHAC VICE

                                                                                              Thomas Edward Quinn
                                                                                              Jenner & Block LLP
                                                                                              353 N. Clark Street
                                                                                              Chicago, IL 60654
                                                                                              (312) 840-7348

https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L 1 0-1                                                            Al".li:
8/21/2019           Case 1:19-cv-10151-LAK-OTW      Document
                                          CM/ECF LIVE,              1-3District
                                                       Ver 6.3.1 - U.S.     Filed
                                                                                Court,10/31/19         Page 9 of 50
                                                                                       Northern Illinois

                                                                                        Email: tquinn@jenner.com
                                                                                        ATTORNEY TO BE NOTICED

  Defendant
  Mondelez Global LLC                                                      represented by Timothy Andrew Karpoff
                                                                                          (See above for address)
                                                                                          TERMINATED: 12/10/2015
                                                                                          LEAD ATTORNEY
                                                                                          PROHACVICE

                                                                                        Aaron Stephenson Furniss
                                                                                        (See above for address)
                                                                                        TERMINATED: 10/09/2015
                                                                                        PROHAC VICE

                                                                                        Charles Mark Kruly
                                                                                        (See above for address)
                                                                                        TERMINATED: 12/07/2015
                                                                                        PROHAC VICE

                                                                                        Daniel Thomas Fenske
                                                                                        (See above for address)
                                                                                        TERMINATED: 01/07/2019

                                                                                        Dean Nicholas Panos
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Gregory S. Kaufman
                                                                                        (See above for address)
                                                                                        PROHACVICE
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        J. Kevin McCall
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        James L. Thompson
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Laura Kathryn Raden
                                                                                        (See above for address)
                                                                                        PROHAC VICE
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Nicole Amie Allen
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Ronald W. Zdrojeski
                                                                                        (See above for address)
                                                                                        PROHACVICE
                                                                                        ATTORNEY TO BE NOTICED
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_ 0-1                                              5/36
8/21/2019
                 Case 1:19-cv-10151-LAK-OTW     Document 1-3 Filed 10/31/19 Page 10 of 50
                                       CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois



                                                                             Stephen Thomas Tsai
                                                                             (See above for address)
                                                                             TERMINATED: 01/09/2017
                                                                             PROHACVICE

                                                                            Thomas Edward Quinn
                                                                            (See above for address)
                                                                            ATTORNEY TO BE NOTICED

 Movant
 Richard Dennis

 Movant
 Henrik Christensen

 Movant
 Budicak Inc.

 Movant
 White Oak Fund, LP

 Movant
 Robert Wallace

 Movant
  Nathan Wallace

 Movant
 Kevin Brown

  Movant
 Joseph Caprino


  Date Filed              #    Docket Text
  04/01/2015               l    COMPLAINT filed by US Commodity Futures Trading Commission; (Smiley, Jennifer)
                                (Entered: 04/01/2015)
  04/01/2015               2 ATTORNEY Appearance for Plaintiff US Commodity Futures Trading Commission by
                                Jennifer Ellen Smiley (Smiley, Jennifer) (Entered: 04/01/2015)
  04/01/2015               .3. ATTORNEY Appearance for Plaintiff US Commodity Futures Trading Commission by
                                Susan J. Gradman (Gradman, Susan) (Entered: 04/01/2015)
  ---
  04/01/2015               1 ATTORNEY Appearance for Plaintiff US Commodity Futures Trading Commission by
                                Robert Thomas Howell, III (Howell, Robert) (Entered: 04/01/2015)
  04/01/2015               i    ATTORNEY Appearance for Plaintiff US Commodity Futures Trading Commission by
                                Rosemary C. Hollinger (Hollinger, Rosemary) (Entered: 04/01/2015)
   04/01/2015              Q CIVIL Cover Sheet (Smiley, Jennifer) (Entered: 04/01/2015)

   04/01/2015                   CASE ASSIGNED to the Honorable Robert M. Dow, Jr. Designated as Magistrate Judge

https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_0-1                                          6/36
8/21/2019          Case 1:19-cv-10151-LAK-OTW     Document
                                          CM/ECF LIVE,             1-3District
                                                       Ver 6.3.1 - U.S.  Filed    10/31/19
                                                                               Court,                Page 11 of 50
                                                                                      Northern Illinois

                                    the Honorable Mary M. Rowland. (re,) (Entered: 04/01/2015)
   04/02/2015               1 WAIVER OF SERVICE returned executed by US Commodity Futures Trading
                                    Commission. Kraft Foods Group, Inc. waiver sent on 4/1/2015, answer due 6/1/2015.
                                    (Smiley, Jennifer) (Entered: 04/02/2015)
   04/02/2015               li WAIVER OF SERVICE returned executed by US Commodity Futures Trading
                                    Commission. Mondelez Global LLC waiver sent on 4/1/2015, answer due 6/1/2015.
                                    (Smiley, Jennifer) (Entered: 04/02/2015)
   04/02/2015               2       EXECUTIVE COMMITTEE ORDER: It appearing that, due to a clerical error case
                                     15cv2881, was assigned in error to the Honorable Robert M. Dow, Jr., therefore IT IS
                                    HEREBY ORDERED that the assignment of 15cv2881 to the Honorable Robert M. Dow,
                                    Jr., be vacated as the assigned judge and the case shall be reassigned by lot to another
                                    judge. Case reassigned to the Honorable John Robert Blakey for all further proceedings.
                                    Signed by Executive Committee on 4/2/2015. (td,) (Entered: 04/02/2015)
   04/10/2015              10 MOTION by Plaintiff Harry Plossfor a Finding of Relatedness (Attachments:# l Exhibit
                              A,# 2. Exhibit B)(Miller, Marvin) (Entered: 04/10/2015)
   04/10/2015              ll NOTICE of Motion by Marvin Alan Miller for presentment of motion for miscellaneous
                                    relief 10 before Honorable John Robert Blakey on 4/16/2015 at 09:45 AM. (Miller,
                                    Marvin) (Entered: 04/10/2015)
   04/13/2015             12 MOTION for Leave to Appear Pro Hae Vice Filing fee$ 50, receipt number 0752-
                                    10533612. (Kaufman, Gregory) (Entered: 04/13/2015)
   04/13/2015             u         MOTION for Leave to Appear Pro Hae Vice Filing fee $ 50, receipt number 0752-
                                    10533653. (Kruly, Charles) (Entered: 04/13/2015)
   04/13/2015              14 MOTION for Leave to Appear Pro Hae Vice Filing fee$ 50, receipt number 0752-
                              10533688. (Tsai, Stephen) (Entered: 04/13/2015)
   04/14/2015             12 MOTION for Leave to Appear Pro Hae Vice Filing fee$ 50, receipt number 0752-
                                    10538328. (Furniss, Aaron) (Entered: 04/14/2015)
   04/15/2015              16 MINUTE entry before the Honorable John Robert Blakey: The motions for leave to
                              appear pro hac vice filed by Gregory Scott Kaufman 12 , Charles Mark Kruly U ,
                              Stephen Thomas Tsai 14 and Aaron Stephenson Furniss 12 are granted. Mailed notice
                              (gel,) (Entered: 04/15/2015)
   04/15/2015             11 ATTORNEY Appearance for Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                                    by Stephen Thomas Tsai (Tsai, Stephen) (Entered: 04/15/2015)
  04/15/2015              lli ATTORNEY Appearance for Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                                    by Gregory S. Kaufman (Kaufman, Gregory) (Entered: 04/15/2015)
  04/15/2015              12 ATTORNEY Appearance for Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                                    by Charles Mark Kruly (Kruly, Charles) (Entered: 04/15/2015)
  04/15/2015              20 ATTORNEY Appearance for Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                             by Nicole Amie Allen (Allen, Nicole) (Entered: 04/15/2015)
  04/15/2015              21 MOTION by Movant Richard Dennis to reassign case Motion for a Finding of
                             Relatedness (Attachments:# l Exhibit A,# 2. Exhibit B)(Schiltz, Eugene) (Entered:
                                    04/15/2015)
  04/15/2015              22        NOTICE of Motion by Eugene J. Schiltz for presentment of motion to reassign case 21
                                    before Honorable John Robert Blakey on 4/21/2015 at 09:45 AM. (Schiltz, Eugene)
                                    (Entered: 04/15/2015)
                                I

https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_ 0-1                                                  7/36
8/21/2019
                 Case 1:19-cv-10151-LAK-OTW      Document 1-3 Filed 10/31/19 Page 12 of 50
                                        CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

  04/15/2015             23 ATTORNEY Appearance for Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                            by Dean Nicholas Panos (Panos, Dean) (Entered: 04/15/2015)
  04/15/2015             24 ATTORNEY Appearance for Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                            by J. Kevin McCall (McCall, J.) (Entered: 04/15/2015)
  04/15/2015             25 NOTIFICATION of Affiliates pursuant to Local Rule 3.2 by Kraft Foods Group, Inc. and
                            FR.C.P 7.1 disclosure (Kruly, Charles) (Entered: 04/15/2015)
  04/15/2015             26 NOTIFICATION of Affiliates pursuant to Local Rule 3.2 by Mondelez Global LLC and
                            FR. C.P 7.1 disclosure (Kruly, Charles) (Entered: 04/15/2015)
  04/16/2015              27 MINUTE entry before the Honorable John Robert Blakey: Harry Ploss' motion for a
                             finding ofrelatedness 10 is entered and continued to 4/21/15 at 9:45 a.m. in Courtroom
                             1725. The 4/16/15 Notice of Motion date is stricken; the parties need not appear on that
                             date. Mailed notice (gel,) (Entered: 04/16/2015)
  04/16/2015              28 MOTION by Movant Henrik Christensen to reassign case (Attachments:# 1 Exhibit A,#
                             2. Exhibit B)(Lesht, David) (Entered: 04/16/2015)
  04/16/2015              29 NOTICE by Henrik Christensen re MOTION by Movant Henrik Christensen to reassign
                             case 28 (Lesht, David) (Entered: 04/16/2015)
  04/17/2015              30 MOTION for Leave to Appear Pro Hae Vice Filing fee$ 50, receipt number 0752-
                             10551055. (Zdrojeski, Ronald) (Entered: 04/17/2015)
  04/17/2015              ll MINUTE entry before the Honorable John Robert Blakey: Ronald W. Zdrojeski's motion
                                for leave to appear pro hac vice 30 is granted. Mailed notice (gel, ) (Entered: 04/17/2015)
  04/17/2015              32 ATTORNEY Appearance for Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                             by Ronald W. Zdrojeski (Zdrojeski, Ronald) (Entered: 04/17/2015)
  04/21/2015              33    MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
                                4/21/2015. Plaintiffs motion for a finding ofrelatedness lQ, Movant's motion for a
                                finding ofrelatedness ll and Movant's motion to reassign case 28 are taken under
                                advisement, and a briefing schedule is set as follows: Responses to the motions shall be
                                filed on or before 5/7/2015, and replies, if any, shall be filed on or before 5/14/2015.
                                Status hearing set for 5/21/2015 at 10:30 AM in Courtroom 1725. Mailed notice (gel,)
                                (Entered: 04/21/2015)
  04/22/2015              34 ATTORNEY Appearance for Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                             by Aaron Stephenson Furniss (Furniss, Aaron) (Entered: 04/22/2015)
  04/30/2015              35    MOTION by Movant Budicak Inc.Motion for a Finding of Relatedness (Attachments: # 1
                                Exhibit A,# 2. Exhibit B)(Fata, Anthony) (Entered: 04/30/2015)
  04/30/2015              36 NOTICE of Motion by Anthony F. Fata for presentment of motion for miscellaneous
                             relief 3 5 before Honorable John Robert Blakey on 5/7/2015 at 09:45 AM. (Fata,
                             Anthony) (Entered: 04/30/2015)
   05/01/2015             37     MINUTE entry before the Honorable John Robert Blakey: Movant Budicak Inc.'s motion
                                 for a finding ofrelatedness 35 is entered and continued to 5/21/15. Responses to this
                                 motion should be included in the responses previously ordered by the Court, and Budicak
                                 is directed to file its reply consistent with the schedule previously set by the Court (i.e.,
                                 by 5/14/15). Mailed notice (gel,) (Entered: 05/01/2015)
   05/04/2015             38     MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for leave to file
                                 excess pages and for an enlargement of time to file an answer as to the remaining
                                 charges (Kruly, Charles) (Entered: 05/04/2015)

https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_ 1_ 0-1                                                    8/36
8/21/2019         Case 1:19-cv-10151-LAK-OTW     Document
                                         CM/ECF LIVE,             1-3District
                                                      Ver 6.3.1 - U.S.  Filed    10/31/19
                                                                              Court,                Page 13 of 50
                                                                                     Northern Illinois

   05/04/2015              39    Unopposed NOTICE of Motion by Charles Mark Kruly for presentment of motion for
                                 leave to file excess pages 38 before Honorable John Robert Blakey on 5/12/2015 at 09:45
                                 AM. (Kruly, Charles) (Entered: 05/04/2015)
   05/05/2015              40 MINUTE entry before the Honorable John Robert Blakey: Defendants' unopposed
                              motion for leave to file an oversized brief in support of its partial motion to dismiss and
                              for an enlargement of time to file an answer as to the remaining claims 18. is granted. In
                              connection with the defendants' partial motion to dismiss, the parties may file briefs of up
                              to 30 pages, and briefing is set as follows: defendants' partial motion to dismiss is to be
                              filed by 6/1/15; plaintiffs response is due by 6/22/15; defendants' reply is due by 7/6/15.
                              Defendants' answer will be due 21 days after the Court issues its decision on defendants'
                              motion to dismiss. The 5/12/15 Notice of Motion date is stricken; the parties need not
                              appear on that date. Mailed notice (gel, ) (Entered: 05/05/2015)
   05/07/2015             41     MOTION by Movant White Oak Fund, LP to reassign case Pursuant to Local Rule 40.4
                                 (Attachments:# l Index of Exhibits (w/ Exhibits A-B))(Kanner, Steven) (Entered:
                                 05/0712015)
   05/07/2015             42 NOTICE of Motion by Steven A Kanner for presentment of motion to reassign case 41
                             before Honorable John Robert Blakey on 5/21/2015 at 09:45 AM. (Kanner, Steven)
                             (Entered: 05/07/2015)
   05/07/2015             43     RESPONSE by US Commodity Futures Trading Commissionin Opposition to MOTION
                                 by Movant White Oak Fund, LP to reassign case Pursuant to Local Rule 40.4 41 ,
                                 MOTION by Movant Richard Dennis to reassign case Motion for a Finding of
                                 Relatedness 21, MOTION by Movant Henrik Christensen to reassign case 28, MOTION
                                 by Plaintiff Harry Plossfor a Finding of Relatedness 10, MOTION by Movant Budicak
                                 Inc.Motion for a Finding of Relatedness 35 (Smiley, Jennifer) (Entered: 05/07/2015)
   05/07/2015             44 RESPONSE by Kraft Foods Group, Inc., Mondelez Global LLCin Opposition to
                             MOTION by Movant Henrik Christensen to reassign case 28, MOTION by Plaintiff
                             Harry Plossfor a Finding of Relatedness 10 , MOTION by Movant White Oak Fund, LP
                             to reassign case Pursuant to Local Rule 40.4 41 , MOTION by Movant Richard Dennis to
                             reassign case Motion for a Finding of Relatedness 2.1, MOTION by Movant Budicak
                             Inc.Motion for a Finding of Relatedness 35 (Attachments:# l Exhibit A,# 2. Exhibit B, #
                             .3. Exhibit C, # .4 Exhibit D, # -5, Exhibit E, # .Q Certificate of Service)(Panos, Dean)
                             (Entered: 05/07/2015)
  05/11/2015              45    MINUTE entry before the Honorable John Robert Blakey: White Oak Fund, LP's motion
                                for finding of relatedness 41 is entered and continued to 5/21/15 at 10:30 a.m. in
                                Courtroom 1725. Mailed notice (gel, ) (Entered: 05/11/2015)
  05/14/2015              46 NOTICE by Anthony F. Fata of Change of Address (Fata, Anthony) (Entered:
                             05/14/2015)
  05/14/2015              47 MOTION by Movants Robert Wallace, Nathan Wallace, Kevin Brown, Joseph Caprino to
                             reassign case Pursuant to Local Rule 40.4 (Attachments:# l Index of Exhibits (with
                             Exhibits A-B))(Kanner, Steven) (Entered: 05/14/2015)
  05/14/2015              48 NOTICE of Motion by Steven A Kanner for presentment of motion to reassign case 47
                             before Honorable John Robert Blakey on 5/21/2015 at 09:45 AM. (Kanner, Steven)
                             (Entered: 05/14/2015)
  05/14/2015              49 REPLY by Movant Budicak Inc. to motion for miscellaneous relief 35 Movant's Reply
                             Memorandum in Support of Motion for Reassignment (Fata, Anthony) (Entered:
                             05/14/2015)
  05/14/2015              iQ REPLY by Plaintiff Harry Ploss to motion to reassign case ll, motion to reassign case
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_ 0-1                                                9/36
8/21/2019
                 Case 1:19-cv-10151-LAK-OTW      Document 1-3 Filed 10/31/19 Page 14 of 50
                                        CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

                               28, motion for miscellaneous relief 10 (Lovell, Christopher) (Entered: 05/14/2015)
  05/15/2015             .il MINUTE entry before the Honorable John Robert Blakey:The motions to reassign filed
                               by White Oak Fund LP 41 and Robert Wallace, Nathan Wallace, Kevin Brown and
                               Joseph Caprino 47 are entered and continued to 5/21/15 at 10:30 a.m. in Courtroom 1725.
                               Mailed notice (gel,) (Entered: 05/15/2015)
  05/19/2015             52 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to file instanter
                            surreply (Attachments:# l Exhibit A)(Panos, Dean) (Entered: 05/19/2015)
  05/19/2015             53    MINUTE entry before the Honorable John Robert Blakey: Defendants' motion for leave
                               to file instanter sur-reply 52 is granted. Defendants are directed to file the sur-reply as a
                               separate docket entry. Mailed notice (gel,) (Entered: 05/19/2015)
  05/19/2015             54 SUR-REPLY by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to reply 50
                            (Attachments:# l Exhibit 1, # 2 Exhibit 2, # .3. Exhibit 3)(Panos, Dean) (Entered:
                            05/19/2015)
  05/21/2015             55 MINUTE entry before the Honorable John Robert Blakey: Status and motion hearing
                            held. For the reasons stated in open court, the Court finds that the following cases are
                            related, as that term is defined in Local Rule 40.4(a): Ploss v. Kraft Foods Group, 15 C
                            2937; Dennis v. Kraft Foods Group, 15 C 3155; Christensen v. Kraft Foods Group, 15 C
                            3367; Budicak Inc. v. Kraft Foods Group, 15 C 3639; White Oak Fund v. Kraft Foods
                            Group, 15 C 3517; and Wallace v. Kraft Foods Group, 15 C 4226. Nevertheless, the
                            Court denies the motions for reassignment under Local Rule 40.4(b ). For cases to be
                            reassigned under this Rule, all of the enumerated criteria must be met. Here, they are not.
                            First, consolidation of these cases is not likely to result in a substantial saving of judicial
                            time and effort. On the contrary, although there is some overlap in terms of the parties
                            and the issues involved, the CFTC seeks different relief than the private plaintiffs and
                            alleges violations of different sections of the CEA than at least some of the plaintiffs.
                            Indeed, there are significant differences even amongst the private plaintiff cases.
                            Although all allege violations of the CEA, some also allege antitrust claims, while others
                            do not; and some allege unjust enrichment claims and aiding and abetting claims, while
                            others do not. The addition of these claims would significantly expand the scope of
                            proceedings beyond the CFTC's claims. Additionally, the private plaintiff cases will all
                            involve class action discovery and proceedings related to Rule 23. Again, there is a wide
                            swing amongst the private plaintiff cases in terms of how the various classes are defined.
                            The complaint filed in the Ploss case, for example, defines the class period narrowly, to
                            include a period of two months, while some of the other complaints, including those filed
                            in the Dennis, Christensen and Budicak cases, define the class period more broadly, to
                            include a period of 11 years. But in all cases, class discovery and proceedings will no
                            doubt be expansive, expensive and totally irrelevant to the case brought by the CFTC.
                            Second, the Court is not persuaded that the cases are susceptible of disposition in a single
                            proceeding. The most obvious issue is the fact that the private plaintiffs have all
                            demanded a jury, and the CFTC has not. That fact, combined with the differences in the
                            specific claims raised and the relief sought, persuades the Court that trying to combine
                            the cases into a single proceeding would be impractical and problematic. Far from
                            streamlining the proceedings, any reassignment and consolidation would actually
                            complicate and confuse the different matters. For these reasons, the following motions
                            seeking findings of relatedness and reassignment are denied: 10 in Ploss v. Kraft Foods
                            Group, 15 C 2937; 21 in Dennis v. Kraft Foods Group, 15 C 3155; 28 in Christensen v.
                            Kraft Foods Group, 15 C 3367; 35 in Budicak Inc. v. Kraft Foods Group, 15 C 3639; 41
                             in White Oak Fund v. Kraft Foods Group, 15 C 3517; and 47 in Wallace v. Kraft Foods
                             Group, 15 C 4226. This case is set for a status hearing 6/29/15 at 9:45 a.m. in Courtroom
                             1725. At that time, the parties should be prepared to set case management dates,
                             including discovery deadlines. Mailed notice (gel,) (Entered: 05/21/2015)
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_0-1                                                        10/36
8/21/2019         Case 1:19-cv-10151-LAK-OTW     Document 1-3 Filed 10/31/19 Page 15 of 50
                                         CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

   06/01/2015              56 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM On Counts I and II of the
                              Complaint (Kaufman, Gregory) (Entered: 06/01/2015)
   06/01/2015              57    MEMORANDUM by Kraft Foods Group, Inc., Mondelez Global LLC in support of
                                 Motion to Dismiss for Failure to State a Claim 56 on Counts I and II of the Complaint
                                 (Kaufman, Gregory) (Entered: 06/01/2015)
   06/01/2015             58 NOTICE of Filing Motion by Gregory S. Kaufman for presentment of (Kaufman,
                             Gregory) Docket text modified on 6/2/2015 by Clerk's Office. (tlm). (Entered:
                             06/01/2015)
   06/02/2015             59 MINUTE entry before the Honorable John Robert Blakey: Briefing on defendants' partial
                             motion to dismiss 56 , as previously set by the Court, is as follows: plaintiffs response is
                             due by 6/22/15 and defendants' reply is due by 7/6/15. On the Court's own motion, the
                             6/29/15 status hearing is stricken and reset to 7/16/15 at 9:45 a.m. in Courtroom 1725.
                             Mailed notice (gel, ) (Entered: 06/02/2015)
   06/15/2015             60 MOTION by Plaintiff US Commodity Futures Trading Commission for extension of time
                             (Smiley, Jennifer) (Entered: 06/15/2015)
   06/15/2015             fil NOTICE of Motion by Jennifer Ellen Smiley for presentment of extension of time 60
                                before Honorable John Robert Blakey on 6/18/2015 at 09:45 AM. (Smiley, Jennifer)
                                (Entered: 06/15/2015)
   06/16/2015             62 MINUTE entry before the Honorable John Robert Blakey: Plaintiff's unopposed motion
                             for enlargement of time 60 is granted. Plaintiff's response to the pending motion to
                             dismiss counts I and II of the complaint is now due 7/13/15, and defendants' reply in
                             support of their motion to dismiss is now due 7/27/15. The 7/16/15 status hearing is
                             stricken and reset to 8/13/15 at 9:45 a.m. in Courtroom 1725. Mailed notice (mb,)
                             (Entered: 06/16/2015)
   07/08/2015             63    TRANSCRIPT OF PROCEEDINGS held on 05/21/15 before the Honorable John Robert
                                Blakey. Court Reporter Contact Information: Lisa Breiter (312) 818-6683
                                lisa_ breiter@ilnd.uscourts.gov.

                                IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                                through the Court Reporter/Transcriber before the deadline for Release of Transcript
                                Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                                PACER. For further information on the redaction process, see the Court's web site at
                                www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                                Transcripts of Court Proceedings.

                                Redaction Request due 7/29/2015. Redacted Transcript Deadline set for 8/10/2015.
                                Release of Transcript Restriction set for 10/6/2015. (Breiter, Lisa) (Entered: 07/08/2015)
  07/13/2015              64    RESPONSE by US Commodity Futures Trading Commissionin Opposition to MOTION
                                TO DISMISS FOR FAILURE TO STATE A CLAIM On Counts I and II of the
                                Complaint 56 and Incorporated Memorandum of Law (Smiley, Jennifer) (Entered:
                                07/13/2015)
  07/14/2015              65    Notice of New Authority by US Commodity Futures Trading Commission (Attachments:
                                # 1 Exhibit A)(Smiley, Jennifer) (Entered: 07/14/2015)
  07/17/2015              66    MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for extension
                                of time to file response/reply (Kaufman, Gregory) (Entered: 07/17/2015)
  07/17/2015              67    Unopposed NOTICE of Motion by Gregory S. Kaufman for presentment of motion for
                                extension of time to file response/reply 66 before Honorable John Robert Blakey on

https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_0-1                                                  11/36
8/21/2019
                 Case 1:19-cv-10151-LAK-OTW Document 1-3 Filed 10/31/19 Page 16 of 50
                                                      CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

                               7/23/2015 at 09:45 AM. (Kaufman, Gregory) (Entered: 07/17/2015)
  07/20/2015             68    MINUTE entry before the Honorable John Robert Blakey: Defendants' unopposed
                               motion for enlargement of time to file their reply in support of their motion to dismiss 66
                               is granted. Defendants' reply is now due 8/19/15. The 7/23/15 Notice of Motion date is
                               stricken; the parties need not appear. Additionally, the 8/13/15 status hearing is stricken
                               and reset to 10/6/15 at 9:45 a.m. in Courtroom 1725. Mailed notice (gel,) (Entered:
                               07/20/2015)
  07/23/2015             69 MOTION for Leave to Appear Pro Hae Vice Filing fee$ 50, receipt number 0752-
                            10895447. (Karpoff, Timothy) (Entered: 07/23/2015)
  07/24/2015             70 MINUTE entry before the Honorable John Robert Blakey: Attorney Timothy A.
                            Karpoft's motion for leave to appear pro hac vice 69 is granted. Mailed notice (ntf,)
                            (Entered: 07/24/2015)
  08/19/2015             11 REPLY by Kraft Foods Group, Inc., Mondelez Global LLC to response in opposition to
                               motion 64 to Dismiss Counts I and II of the Complaint (Kruly, Charles) (Entered:
                               08/19/2015)
  09/03/2015             72 Notice of New Authority by Kraft Foods Group, Inc., Mondelez Global LLC
                            (Attachments: # l Exhibit)(Kruly, Charles) (Entered: 09/03/2015)
  09/29/2015             73    REPORT of Rule 26(t) Planning Meeting (Kruly, Charles) (Entered: 09/29/2015)
  10/02/2015             74 MINUTE entry before the Honorable John Robert Blakey: On the Court's own motion,
                            the 10/6/15 status hearing date is stricken and reset to 11/10/15 at 9:45 a.m. in Courtroom
                            1725. Mailed notice (gel, ) (Entered: 10/02/2015)
  10/09/2015             75    WITHDRAWING Aaron S. Furniss as counsel for Defendants Kraft Foods Group, Inc.,
                               Mondelez Global LLC and substituting Gregory S. Kaufman as counsel of record
                               (Kaufman, Gregory) (Entered: 10/09/2015)
   11/05/2015            76 MINUTE entry before the Honorable John Robert Blakey: On the Court's own motion,
                            the 11/10/15 status hearing is stricken and reset to 12/17/15 at 9:45 a.m. in Courtroom
                            1725. Mailed notice (gel, ) (Entered: 11/05/2015)
   11/11/2015            TI    NOTIFICATION of Affiliates pursuant to Local Rule 3.2 by Kraft Foods Group, Inc. and
                               Updated FR. C.P 7.1 disclosure (Kruly, Charles) (Entered: 11/11/2015)
   12/03/2015            78     MOTION by Attorney Charles M. Kruly to withdraw as attorney for Kraft Foods Group,
                                Inc., Mondelez Global LLC. No party information provided (Kruly, Charles) (Entered:
                                12/03/2015)
   12/03/2015            79 NOTICE of Motion by Charles Mark Kruly for presentment of motion to withdraw as
                            attorney 78 before Honorable John Robert Blakey on 12/10/2015 at 09:45 AM. (Kruly,
                            Charles) (Entered: 12/03/2015)
   12/07/2015            80 MINUTE entry before the Honorable John Robert Blakey: Defendants' motion for leave
                            to withdraw the appearance of Charles M. Kruly 78 is granted. The 12/10/15 Notice of
                            Motion date is stricken; the parties need not appear. Mailed notice (gel, ) (Entered:
                            12/07/2015)
   12/08/2015            fil ATTORNEY Appearance for Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                                by Thomas Edward Quinn (Quinn, Thomas) (Entered: 12/08/2015)
   12/08/2015            82     MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to withdraw
                                the appearance of Timothy A. Karpoff(Panos, Dean) (Entered: 12/08/2015)
   12/08/2015            83     NOTICE of Motion by Dean Nicholas Panos for presentment of motion to withdraw 82

https://ecf.ilnd.uscourts.gov/cgi-bin/Dk!Rpt.pl?529580039181326-L 1 0-1                                                  1?/'.-ln
8/21/2019                                 CM/ECF LIVE, Ver 6.3.1 - U.S.
                   Case 1:19-cv-10151-LAK-OTW     Document         1-3District
                                                                         Filed Court, Northern Illinois
                                                                                  10/31/19          Page 17 of 50
                                   before Honorable John Robert Blakey on 12/15/2015 at 09:45 AM. (Panos, Dean)
                                   (Entered: 12/08/2015)
    12/10/2015              84     MINUTE entry before the Honorable John Robert Blakey: Defendants' motion for leave
                                   to withdraw the appearance of Timothy A. Karpoff 82 is granted. The 12/15/15 Notice of
                                   Motion date is stricken; the parties need not appear. Mailed notice (gel, ) (Entered:
                                   12/10/2015)
   12/17/2015               85    MINUTE entry before the Honorable John Robert Blakey: Status hearing held on
                                  12/17/2015. Defendant's motion to dismiss 56 remains under advisement. Plaintiffs
                                  answer shall be filed on or before 1/15/2016. Status hearing set for 1/19/2016 at 9:45 a.m.
                                  in Courtroom 1725. Parties should be prepared to set additional case management dates at
                                  the next status hearing. Mailed notice (gel,) (Entered: 12/18/2015)
   12/18/2015               86    MINUTE entry before the Honorable John Robert Blakey: As explained in the
                                  accompanying memorandum opinion and order, Defendants' motion to dismiss          is
                                  denied. This matter remains set for a status hearing on 1/19/2016 at 9:45 a.m. in
                                  Courtroom 1725. The parties should be prepared to set additional case management dates
                                  at that time. Mailed notice (gel,) (Entered: 12/18/2015)
   12/18/2015               87    MEMORANDUM Opinion and Order Signed by the Honorable John Robert Blakey on
                                  12/18/2015. Mailed notice(gel,) (Entered: 12/18/2015)
   01/15/2016               88    Defendants' ANSWER to Complaint with Jury Demand by Kraft Foods Group, Inc.,
                                  Mondelez Global LLC(Kaufman, Gregory) (Entered: 01/15/2016)
   01/19/2016               89    MINUTE entry before the Honorable John Robert Blakey: Status hearing held on
                                  1/19/2016. Any motion for leave to file an immediate appeal shall be filed on 1/19/2016;
                                  response shall be filed on or before 2/2/2016; reply shall be filed on or before 2/9/2016.
                                  Rule 26(a)(l) disclosures shall be completed on or before 1/29/2016. Written discovery to
                                  issue on or before 7/15/2016. Status and hearing on motion for leave to appeal is set for
                                  2/23/2016 at 9:45 a.m. in Courtroom 1725. Parties should be prepared to set and justify
                                  additional case management dates, including a close of fact discovery, at the next status
                                  hearing. Mailed notice (gel, ) (Entered: 01/19/2016)
   01/19/2016              90     MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for certificate
                                  of appealability for interlocutory appeal and stay proceedings (Tsai, Stephen) (Entered:
                                  01/19/2016)
   01/19/2016              21 MEMORANDUM by Kraft Foods Group, Inc., Mondelez Global LLC in support of
                                  motion for certificate of appealability 2Slfor interlocutory appeal and stay proceedings
                                  (Tsai, Stephen) (Entered: 01/19/2016)
   01/19/2016              92     NOTICE by Kraft Foods Group, Inc., Mondelez Global LLC re MOTION by Defendants
                                  Kraft Foods Group, Inc., Mondelez Global LLC for certificate of appealability for
                                  interlocutory appeal and stay proceedings 90 , memorandum in support of motion 91 for
                                  interlocutory appeal and stay proceedings (Tsai, Stephen) (Entered: 01/19/2016)
   02/02/2016              93     RESPONSE by US Commodity Futures Trading Commissionin Opposition to MOTION
                                  by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for certificate of
                                  appealability for interlocutory appeal and stay proceedings 90 (Smiley, Jennifer)
                                  (Entered: 02/02/2016)
  02/03/2016               94     MOTION by Plaintiff US Commodity Futures Trading Commission to strike Affirmative
                                  Defenses (Attachments: # l Certificate of Service Notice of Motion and Certificate of
                                  Service)(Gradman, Susan) (Entered: 02/03/2016)
  02/03/2016               95     MOTION by Plaintiff US Commodity Futures Trading Commission to strike MOTION
                                  by Plaintiff US Commodity Futures Trading Commission to strike Affirmative Defenses
https://ecf. ilnd.uscourts.gov/cgi-bin/DktRpt. pl?529580039181326-L_ 1_ 0-1                                                  13/36
8/21/2019                              CM/ECF LIVE,
                 Case 1:19-cv-10151-LAK-OTW         Ver 6.3.1 - U.S.
                                                Document         1-3District
                                                                        FiledCourt, Northern Illinois
                                                                                 10/31/19          Page 18 of 50
                          94Memorandum In Support (Gradman, Susan) (Entered: 02/03/2016)
  02/08/2016             96 MINUTE entry before the Honorable John Robert Blakey: The parties' agreed telephonic
                            motion for a briefing schedule on Plaintiff's motion to strike 94 is granted in part and
                            denied in part as follows: the Defendants shall file their response on or before 2/17 /16,
                            and the Plaintiff shall file its reply on or before 2/29/16. With regard to the Defendants'
                            motion for interlocutory appeal 90 , the Defendants shall file their reply brief, if any, on
                            or before 2/17/16. The notice of motion date set for 2/11/16 is stricken, the parties need
                            not appear at that time. The status hearing previously set in this matter for 2/23/16 is
                            stricken and reset for 3/10/16 at 9:45 a.m. in Courtroom 1725. Mailed notice (gel,)
                            Modified on 2/8/2016 (gel,). (Entered: 02/08/2016)
  02/17/2016              97 REPLY by Kraft Foods Group, Inc., Mondelez Global LLC to response in opposition to
                             motion, 93 for certificate of appealability for interlocutory appeal and stay proceedings
                             (Tsai, Stephen) (Entered: 02/17/2016)
  02/17/2016              98 MEMORANDUM by Kraft Foods Group, Inc., Mondelez Global LLC in Opposition to
                             motion to strike 94 Affirmative Defenses (Tsai, Stephen) (Entered: 02/17/2016)
  02/29/2016              99 REPLY by US Commodity Futures Trading Commission to memorandum in opposition
                             to motion 98 to strike affirmative defenses (Gradman, Susan) (Entered: 02/29/2016)
  03/10/2016            100 MINUTE entry before the Honorable John Robert Blakey: Status hearing held on
                            3/10/2016. Plaintiff's motion to strike affirmative defenses 94 is taken under advisement.
                            Defendant's motion for certificate of appealability for interlocutory appeal and stay
                            proceedings 90 is taken under advisement. Additional case management dates shall be set
                            in a future order. Mailed notice (gel,) (Entered: 03/10/2016)
  03/11/2016            101     TRANSCRIPT OF PROCEEDINGS held on 03/10/16 before the Honorable John Robert
                                Blakey. Court Reporter Contact Information: Lisa Breiter lisa_ breiter@ilnd.uscourts.gov
                                (312) 818-6683. <P>IMPORTANT: The transcript may be viewed at the court's public
                                terminal or purchased through the Court Reporter/Transcriber before the deadline for
                                Release of Transcript Restriction. After that date it may be obtained through the Court
                                Reporter/Transcriber or PACER. For further information on the redaction process, see the
                                Court's web site at www.ilnd.uscourts.gov under Quick Links select Policy Regarding the
                                Availability of Transcripts of Court Proceedings.</P> Redaction Request due 4/1/2016.
                                Redacted Transcript Deadline set for 4/11/2016. Release of Transcript Restriction set for
                                6/9/2016. (Breiter, Lisa) (Entered: 03/11/2016)
  05/09/2016            102 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for protective
                            order (Attachments: # l Exhibit A - Agreed Confidentiality Order, # 2. Exhibit B -
                            Redline of Agreed Confidentiality Order)(Tsai, Stephen) (Entered: 05/09/2016)
  05/09/2016             103 NOTICE of Motion by Stephen Thomas Tsai for presentment of (Tsai, Stephen) (Entered:
                             05/09/2016)
                                                                                                                           --
  05/10/2016             104 NOTICE of Motion by Stephen Thomas Tsai for presentment of motion for protective
                             order 102 before Honorable John Robert Blakey on 5/24/2016 at 09:45 AM. (Tsai,
                             Stephen) (Entered: 05/10/2016)
  05/11/2016             105 MINUTE entry before the Honorable John Robert Blakey: The parties' joint motion to
                             issue agreed confidentiality order 102 is granted. Enter Agreed Confidentiality Order.
                             The 5/24/16 Notice of Motion date is stricken, and the parties need not appear. Mailed
                             notice (gel,) (Entered: 05/11/2016)
   05/11/2016            106 AGREED CONFIDENTIALITY ORDER Signed by the Honorable John Robert Blakey
                             on 5/11/2016. Mailed notice(gel,) (Entered: 05/11/2016)
   06/06/2016            107 TRANSCRIPT OF PROCEEDINGS held on 04/21/15 before the Honorable John Robert
https://ecf.ilnd.uscourts .gov/cgi-bin/DktRpt.pl?529580039181326-L_1_ 0-1                                                14/36
8/21/2019
                   Case 1:19-cv-10151-LAK-OTW      Document 1-3 Filed 10/31/19 Page 19 of 50
                                          CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

                                  Blakey. Court Reporter Contact Information: Lisa Breiter lisa_breiter@ilnd.uscourts.gov
                                  (312) 818-6683.

                                  IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                                  through the Court Reporter/Transcriber before the deadline for Release of Transcript
                                  Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                                  PACER. For further information on the redaction process, see the Court's web site at
                                  www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                                  Transcripts of Court Proceedings.

                                  Redaction Request due 6/27/2016. Redacted Transcript Deadline set for 7/7/2016.
                                  Release of Transcript Restriction set for 9/5/2016. (Breiter, Lisa) (Entered: 06/06/2016)
   06/06/2016             108 TRANSCRIPT OF PROCEEDINGS held on 12/17/15 before the Honorable John Robert
                              Blakey. Court Reporter Contact Information: Lisa Breiter lisa_breiter@ilnd.uscourts.gov
                              (312) 818-6683.

                                  IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                                  through the Court Reporter/Transcriber before the deadline for Release of Transcript
                                  Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                                  PACER. For further information on the redaction process, see the Court's web site at
                                  www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                                  Transcripts of Court Proceedings.

                                  Redaction Request due 6/27/2016. Redacted Transcript Deadline set for 7/7/2016.
                                  Release of Transcript Restriction set for 9/5/2016. (Breiter, Lisa) (Entered: 06/06/2016)
   06/06/2016             109 TRANSCRIPT OF PROCEEDINGS held on 01/19/16 before the Honorable John Robert
                              Blakey. Court Reporter Contact Information: Lisa Breiter lisa_breiter@ilnd.uscourts.gov
                              (312) 818-6683.

                                 IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                                 through the Court Reporter/Transcriber before the deadline for Release of Transcript
                                 Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                                 PACER. For further information on the redaction process, see the Court's web site at
                                 www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                                 Transcripts of Court Proceedings.

                                 Redaction Request due 6/27/2016. Redacted Transcript Deadline set for 7/7/2016.
                                 Release of Transcript Restriction set for 9/5/2016. (Breiter, Lisa) (Entered: 06/06/2016)
   07/08/2016             110 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for extension
                              of time to complete discovery Joint Motion (Tsai, Stephen) (Entered: 07/08/2016)
   07/08/2016             111    NOTICE of Motion by Stephen Thomas Tsai for presentment of motion for extension of
                                 time to complete discovery 110 before Honorable John Robert Blakey on 7/14/2016 at
                                 09:45 AM. (Tsai, Stephen) (Entered: 07/08/2016)
   07/08/2016            112     MINUTE entry before the Honorable John Robert Blakey:The parties' joint motion to
                                 extend written discovery 110 is granted. Written discovery shall be completed 45 days
                                 after the Court issues its ruling on Defendants' motion seeking a certificate of
                                 appealability. The 7/14/16 Notice of Motion date is stricken, and the parties need not
                                 appear. (rbf,) (Entered: 07/08/2016)
  07/18/2016             113     ATTORNEY Appearance for Plaintiff US Commodity Futures Trading Commission by
                                 Michael David Frisch (Frisch, Michael) (Entered: 07/18/2016)

https://ecf.ilnd. uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_ 1_ 0-1                                                    15/36
8/21/2019
                 Case 1:19-cv-10151-LAK-OTW     Document 1-3 Filed 10/31/19 Page 20 of 50
                                       CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

  07/19/2016           114 MINUTE entry before the Honorable John Robert Blakey:As explained in the
                           accompanying memorandum opinion and order, Defendants' motion for interlocutory
                           appeal and stay 90 is denied, and Plaintiffs motion to strike affirmative defenses, 94 95 ,
                           is granted. Enter Order. All of Defendants' affirmative defenses are hereby stricken.
                           Pursuant to the Court's July 8, 2016 minute order, 112, the close of written discovery is
                           hereby reset for September 8, 2016. This matter is set for a status hearing at 9:45 a.m., on
                           September 8, 2016 in Courtroom 1725. The parties should come prepared to set
                           additional case management dates at the next status date. Mailed notice (gel, ) (Entered:
                           07/19/2016)
  07/19/2016            115 MEMORANDUM Opinion and Order Signed by the Honorable John Robert Blakey on
                            7/19/2016. Mailed notice(gel,) (Entered: 07/19/2016)
  07/20/2016            116 MOTION by Attorney Jennifer E. Smiley to withdraw as attorney for US Commodity
                            Futures Trading Commission. No party information provided (Smiley, Jennifer) (Entered:
                            07/20/2016)
  07/21/2016            117 MINUTE entry before the Honorable John Robert Blakey: Motion by attorney Jennifer E.
                            Smiley to withdraw as attorney for U.S. Commodity Futures Trading Commission 116 is
                            granted. Mailed notice (gel,) (Entered: 07/21/2016)
  09/08/2016            118 TRANSCRIPT OF PROCEEDINGS held on 09/08/16 before the Honorable John Robert
                            Blakey. Court Reporter Contact Information: Lisa H. Breiter
                            lisa_breiter@ilnd.uscourts.gov (312) 818-6683.

                               IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                               through the Court Reporter/Transcriber before the deadline for Release of Transcript
                               Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                               PACER. For further information on the redaction process, see the Court's web site at
                               www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                               Transcripts of Court Proceedings.

                               Redaction Request due 9/29/2016. Redacted Transcript Deadline set for 10/10/2016.
                               Release of Transcript Restriction set for 12/7/2016. (Breiter, Lisa) (Entered: 09/08/2016)
  09/08/2016            119 MINUTE entry before the Honorable John Robert Blakey: Status hearing held on
                            9/8/2016 and continued to 6/7/2017 at 9:45 a.m. in Courtroom 1725. Mailed notice (gel,)
                            (Entered: 09/08/2016)
   11/17/2016           120 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to
                            amend/correct protective order 106 Joint Motion (Tsai, Stephen) (Entered: 11/17/2016)
   11/17/2016           121    NOTICE of Motion by Stephen Thomas Tsai for presentment of motion to
                               amend/correct, motion for relief 120 before Honorable John Robert Blakey on
                               11/29/2016 at 09:45 AM. (Tsai, Stephen) (Entered: 11/17/2016)
   11/18/2016           122 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to
                            amend/correct protective order 106 (Corrected Joint Motion) (Attachments: # l Exhibit
                            A,# 2 Exhibit B)(Panos, Dean) (Entered: 11/18/2016)
   11/18/2016           123     NOTICE of Motion by Dean Nicholas Panos for presentment of motion to amend/correct,
                                motion for relief 122 before Honorable John Robert Blakey on 11/29/2016 at 09:45 AM.
                                (Panos, Dean) (Entered: 11/18/2016)
   11/21/2016           124 MINUTE entry before the Honorable John Robert Blakey: The parties' corrected joint
                            motion to amend confidentiality order 122 is granted. Enter Agreed Amended
                            Confidentiality Order. The 11/29/16 Notice of Motion date is stricken, and the parties


https://ecf.ilnd.uscourts.oov/cai-bin/DktRot.0I?529580039181326-L 1 0-1                                                 1 fl/::lfl
8/21/2019
                   Case 1:19-cv-10151-LAK-OTW     Document 1-3 Filed 10/31/19 Page 21 of 50
                                          CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

                                  need not appear. The parties' motion to amend 120 is denied as moot. Mailed notice (gel,
                                  ) (Entered: l 1/2112016)
   11/21/2016             125 AGREED AMENDED CONFIDENTIALITY ORDER Signed by the Honorable John
                              Robert Blakey on 11/21/2016. Mailed notice(gel,) (Entered: 11/21/2016)
   01/06/2017             126 MOTION by Attorney Stephen T. Tsai to withdraw as attorney for Kraft Foods Group,
                              Inc., Mondelez Global LLC. No party information provided (Tsai, Stephen) (Entered:
                              01/06/2017)
   01/06/2017             127 NOTICE of Motion by Stephen Thomas Tsai for presentment of motion to withdraw as
                              attorney 126 before Honorable John Robert Blakey on 1/17/2017 at 09:45 AM. (Tsai,
                              Stephen) (Entered: 01/06/2017)
   01/09/2017             128 MINUTE entry before the Honorable John Robert Blakey: Stephen T. Tsai's motion to
                              withdraw as attorney 126 is granted. Motion hearing set for 1/17/2017 is stricken. Mailed
                              notice (gel, ) (Entered: 01/09/2017)
   01/13/2017             129 MOTION for Leave to Appear Pro Hae Vice Filing fee $ 50, receipt number 0752-
                              12746950. (Raden, Laura) (Entered: 01/13/2017)
   01/13/2017             130 MOTION for Leave to Appear Pro Hae Vice Filing fee$ 50, receipt number 0752-
                              12746968. (Raden, Laura) (Entered: 01/13/2017)
   01/17/2017             131     MINUTE entry before the Honorable John Robert Blakey: Laura Kathryn Raden's
                                  motions for leave to appear pro hac vice 129 and 130 are granted. Mailed notice (gel, )
                                  (Entered: 01 / 17/2017)
   04/07/2017             132 MOTION by Plaintiff US Commodity Futures Trading Commission for issuance of
                              letters rogatory (Attachments: # l Exhibit A, # 2 Exhibit B, # .3. Exhibit C, #~Exhibit D)
                              (Frisch, Michael) (Entered: 04/07/2017)
   04/07/2017             133 NOTICE of Motion by Michael David Frisch for presentment of motion for issuance of
                              letters rogatory 132 before Honorable John Robert Blakey on 4/13/2017 at 09:45 AM.
                              (Frisch, Michael) (Entered: 04/07/2017)
   04/10/2017             134 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to compel
                              Compliance with the Subpoena Duces Tecum Issued to Bunche North America, Inc.
                              (Panos, Dean) (Docket Text Modified on 4/11/2017 by Clerk's Office)(eaa, ). (Entered:
                              04/10/2017)
   04/10/2017             135     SEALED DOCUMENT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS
                                  MOTION TO COMPEL (Attachments: # l Exhibit 1 (Unredacted), # 2 Exhibit 2
                                  (Unredacted))(Panos, Dean) (Entered: 04/10/2017)
   04/10/2017             136 MEMORANDUM by Kraft Foods Group, Inc., Mondelez Global LLC in support of
                              motion to compel 134 (Public) (Attachments: # l Exhibit 1, # 2 Exhibit 2)(Panos, Dean)
                              (Docket Text Modified on 4/11/2017 by Clerk's Office) (eaa, ). (Entered: 04/10/2017)
  04/10/2017              137 NOTICE of Motion by Dean Nicholas Panos for presentment of motion to compel 134
                              before Honorable John Robert Blakey on 4/13/2017 at 09:45 AM. (Panos, Dean)
                              (Entered: 04/10/2017)
  04/12/2017             138 MINUTE entry before the Honorable John Robert Blakey: Defendant Kraft Foods Group,
                             Inc.'s unopposed oral motion to reset the hearing on it's Motion To Compel Compliance
                             With the Subpoena Duces Tecum Issued to Bunche North America, Inc. 134 is granted,
                             and the hearing on Kraft's motion is reset for 4/20/2017 at 9:45 a.m. in Courtroom 1725.
                             The motion hearing on Plaintiff U.S. Commodity Futures Trading Commission's Motion

https:1/ecf. ilnd.uscourts.gov/cgi-bin/DktRpt. pl?529580039181326-L_ 1_ 0-1                                                 17/36
8/21/2019
                 Case 1:19-cv-10151-LAK-OTW     Document 1-3 Filed 10/31/19 Page 22 of 50
                                       CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

                               For Issuance Of A Commission And Letter Rogatory 132 previously set for 4/13/2017 at
                               9:45 a.m. in Courtroom 1725 to stand. Mailed notice (gel,) (Entered: 04/12/2017)
  04/13/2017            144 MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
                            4/13/2017. Plaintiffs motion for issuance ofletters rogatory 132 is granted as stated in
                            open court. Plaintiff shall submit a proposed order to this Court's inbox as stated in open
                            court. Status hearing previously set for 4/20/2017, to stand. Mailed notice (gel, )
                            (Entered: 04/17/2017)
  04/14/2017           ll2 TRANSCRIPT OF PROCEEDINGS held on 04/13/17 before the Honorable John Robert
                               Blakey. Court Reporter Contact Information: Lisa H. Breiter
                               lisa_breiter@ilnd.uscourts.gov (312) 818-6683.

                               IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                               through the Court Reporter/Transcriber before the deadline for Release of Transcript
                               Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                               PACER. For further information on the redaction process, see the Court's web site at
                               www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                               Transcripts of Court Proceedings.

                               Redaction Request due 5/5/2017. Redacted Transcript Deadline set for 5/15/2017.
                               Release of Transcript Restriction set for 7/13/2017. (Breiter, Lisa) (Entered: 04/14/2017)
  04/17/2017            140 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to compel
                            compliance with the subpoena duces tecum issued to Bunge North America, Inc.
                            (Amended) (Panos, Dean) (Entered: 04/17/2017)
  04/17/2017            141    MEMORANDUM by Kraft Foods Group, Inc., Mondelez Global LLC in support of
                               motion to compel 140 (Attachments: # l Exhibit 1, # 2. Exhibit 2, # .3. Exhibit 3)(Panos,
                               Dean) (Entered: 04/17/2017)
  04/17/2017            142 SEALED DOCUMENT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                            /Memorandum in Support ofDefendants' Amended Motion to Compel Compliance 140
                            (Attachments:# l Exhibit 1, # 2. Exhibit 2, # .3. Exhibit 3)(Panos, Dean) (Entered:
                            04/17/2017)
  04/17/2017            143 NOTICE of Motion by Dean Nicholas Panos for presentment of motion to compel 140
                            before Honorable John Robert Blakey on 4/20/2017 at 09:45 AM. (Panos, Dean)
                            (Entered: 04/ 17/2017)
  04/18/2017            149 COMMISSION Signed by the Honorable John Robert Blakey on 4/18/2017. Mailed
                            notice (cc,) (Entered: 04/21/2017)
  04/19/2017            145 NOTICE OF AGREEMENT by Kraft Foods Group, Inc., Mondelez Global LLC
                            REGARDING 140 AMENDED MOTION TO COMPEL FILED BY DEFENDANTS
                            AGAINST BUNGE NORTH AMERICA, INC. (Panos, Dean) (Entered: 04/19/2017)
  04/20/2017            146 MINUTE entry before the Honorable John Robert Blakey: The Court is in receipt of the
                            Notice of Agreement Regarding Amended Motion to Compel Filed By Defendants
                            Against Bunge North America, Inc. 145 . In light of the parties' representations, Kraft's
                            amended motion to compel 140 is denied as moot. The status hearing previously set for
                            4/20/2017 at 9:45 a.m. in Courtroom 1725 to stand, though counsel for Bunge North
                            America, Inc. need not appear. Mailed notice (gel, ) (Entered: 04/20/2017)
  04/20/2017            147 MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
                            4/20/2017. Defendant's motion to compel 134 is denied as moot. Fact discovery shall be
                            completed on or before 9/27/2017. Status hearing set for 9/27/2017 at 9:45 a.m. in
                            Courtroom 1725. Mailed notice (gel, ) (Entered: 04/20/2017)
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L 1 0-1                                                    18/36
8/21/2019          Case 1:19-cv-10151-LAK-OTW      Document
                                          CM/ECF LIVE,             1-3District
                                                       Ver 6.3.1 - U.S.  Filed    10/31/19
                                                                               Court,                Page 23 of 50
                                                                                      Northern Illinois

   04/20/2017             ill TRANSCRIPT OF PROCEEDINGS held on 04/20/17 before the Honorable John Robert
                                  Blakey. Court Reporter Contact Information: Lisa Breiter lisa_breiter@ilnd.uscourts.gov
                                  (312) 818-6683. <P>IMPORTANT: The transcript may be viewed at the court's public
                                  terminal or purchased through the Court Reporter/Transcriber before the deadline for
                                  Release of Transcript Restriction. After that date it may be obtained through the Court
                                  Reporter/Transcriber or PACER. For further information on the redaction process, see the
                                  Court's web site at www.ilnd.uscourts.gov under Quick Links select Policy Regarding the
                                  Availability of Transcripts of Court Proceedings.</P> Redaction Request due 5/11/2017.
                                  Redacted Transcript Deadline set for 5/22/2017. Release of Transcript Restriction set for
                                  7/19/2017. (Breiter, Lisa) (Entered: 04/20/2017)
   04/26/2017                     Letters of Rogatory issued to Michael Frisch, Trial Attorney, Division of Enforcement of
                                  Commodity Futures Trading Commission. (gel, ) (Entered: 04/26/2017)
   05/08/2017             150 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to compel
                              Responses to Defendants' First Set of Interrogatories (Attachments:# 1 Exhibit 1, # 2
                              Exhibit 2)(Panos, Dean) (Entered: 05/08/2017)
   05/08/2017             151     NOTICE of Motion by Dean Nicholas Panos for presentment of motion to compel 150
                                  before Honorable John Robert Blakey on 5/11/2017 at 09:45 AM. (Panos, Dean)
                                  (Entered: 05/08/2017)
   05/11/2017             152 MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
                              5/11/2017. Defendant's motion to compel 150 is briefed as follows: response shall be
                              filed on or before 6/1/2017; reply shall be filed on or before 6/8/2017. Motion hearing set
                              for 6/15/2017 at 9:45 a.m. in Courtroom 1725. Mailed notice (gel,) (Entered:
                              05/11/2017)
   05/31/2017             153 RESPONSE by US Commodity Futures Trading Commissionin Opposition to MOTION
                              by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to compel Responses to
                              Defendants' First Set ofInterrogatories 150 (Frisch, Michael) (Entered: 05/31/2017)
   06/05/2017            154 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to compel
                             plaintiff to produce documents (Panos, Dean) (Entered: 06/05/2017)
   06/05/2017            155     SEALED DOCUMENT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                                 MEMORANDUM OF POINTS AND AUTHOR/TIES in support ofDefendants' Motion to
                                 Compel (Attachments: # 1 Exhibit, # 2 Exhibit Under Seal, # l Exhibit Under Seal, # 1
                                                                             n
                                 Exhibit, # 2 Exhibit Under Seal, # Exhibit Under Seal, # 1 Exhibit Under Seal, # .8.
                                 Exhibit Under Seal,# 2. Exhibit,# 10 Exhibit Under Seal,# 11 Exhibit,# 12 Exhibit,# ll
                                 Exhibit Under Seal)(Panos, Dean) (Entered: 06/05/2017)
   06/05/2017            156 MEMORANDUM by Kraft Foods Group, Inc., Mondelez Global LLC in support of
                             motion to compel 154 (public) (Attachments:# 1 Exhibit,# 2 Exhibit,# 1 Exhibit,# 1
                                                                 n
                             Exhibit, # 2 Exhibit, # Exhibit, # 1 Exhibit, # .8. Exhibit, # 2. Exhibit, # lQ Exhibit, # 11
                             Exhibit,# 12. Exhibit,# U Exhibit)(Panos, Dean) (Entered: 06/05/2017)
  06/05/2017             ill NOTICE of Motion by Dean Nicholas Panos for presentment of motion to compel 154
                                 before Honorable John Robert Blakey on 6/8/2017 at 09:45 AM. (Panos, Dean) (Entered:
       I
                                 06/05/2017)
  06/08/2017             158 MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
                             6/8/2017. Defendant's motion to compel 154 is briefed as follows: response shall be filed
                             on or before 7/10/2017; reply shall be filed on or before 7/20/2017. Motion hearing
                             previously set for 6/15/2017, to stand. Additional motion hearing set for 7/25/2017 at
                             9:45 a.m. in Courtroom 1725. Mailed notice (gel,) (Entered: 06/08/2017)
  06/08/2017             159 REPLY by Kraft Foods Group, Inc., Mondelez Global LLC to response in opposition to
https://ecf.ilnd. uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_ 1_ 0-1                                               19/36
8/21/2019
                 Case 1:19-cv-10151-LAK-OTW      Document 1-3 Filed 10/31/19 Page 24 of 50
                                        CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

                               motion 153 (Attachments:# l Exhibit 1, # 2 Exhibit 2, # .3. Exhibit 3, # 1 Exhibit 4)
                               (Panos, Dean) (Entered: 06/08/2017)
  06/15/2017            160 MINUTE entry before the Honorable John Robert Blakey: Motion hearing held regarding
                            Defendant's Motion to Compel 150 . For the reasons stated in open court, Defendant's
                            Motion to Compel 150 is granted, and Plaintiffs counsel shall provide revised discovery
                            responses within 30 days. Counsel reported on the status of discovery and advised they
                            are on track to meet the 9/27/2017 cutoff date. Additional motion hearing date of
                            7/25/2017 at 9:45 a.m. in Courtroom 1725 to stand. Mailed notice (gel,) (Entered:
                            06/16/2017)
  06/22/2017            161    TRANSCRIPT OF PROCEEDINGS held on 06/15/2017 before the Honorable John
                               Robert Blakey. Court Reporter Contact Information: Judith A. Walsh, CSR, RDR,
                               F/CRR, Official Court Reporter. 312. 702.8865. judith_walsh@ilnd.uscourts.gov.
                               <P>IMPORTANT: The transcript may be viewed at the court's public terminal or
                               purchased through the Court Reporter/Transcriber before the deadline for Release of
                               Transcript Restriction. After that date it may be obtained through the Court
                               Reporter/Transcriber or PACER. For further information on the redaction process, see the
                               Court's web site at www.ilnd.uscourts.gov under Quick Links select Policy Regarding the
                               Availability of Transcripts of Court Proceedings. <IP> Redaction Request due 7/13/2017.
                               Redacted Transcript Deadline set for 7/24/2017. Release of Transcript Restriction set for
                               9/20/2017. (Walsh, Judy) (Entered: 06/22/2017)
  07/10/2017            162 RESPONSE by US Commodity Futures Trading Commissionin Opposition to MOTION
                            by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to compel plaintiff to
                            produce documents 154 (Attachments: # l Exhibit A,# 2 Exhibit B, # .3. Exhibit C, # 1.
                            Exhibit D)(Gradman, Susan) (Entered: 07/10/2017)
  07/17/2017            163    ATTORNEY Appearance for Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                               by James L. Thompson (Thompson, James) (Entered: 07/17/2017)
  07/17/2017            164 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to compel
                            (Thompson, James) (Entered: 07/17/2017)
  07/17/2017            165 NOTICE of Motion by James L. Thompson for presentment of motion to compel 164
                            before Honorable John Robert Blakey on 7/20/2017 at 09:45 AM. (Thompson, James)
                            (Entered: 07 / 17/2017)
  07/17/2017            166 MEMORANDUM by Kraft Foods Group, Inc., Mondelez Global LLC in support of
                            motion to compel 164 (Attachments:# l Exhibit 1, # 2 Exhibit 2, # .3. Ex.hibit 3, # 1
                            Exhibit 4, # i Exhibit 5, # 6. Exhibit 6, # 1 Exhibit 7, # Exhibit 8, # 2 Exhibit 9, # lQ.
                            Exhibit lO)(Thompson, James) (Entered: 07/17/2017)
  07/17/2017            167     SEALED MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                                (Thompson, James) (Entered: 07/17/2017)
  07/17/2017            168     MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to seal
                                document SEALED MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global
                                LLC 167 Memorandum in Support of, SEALED MOTION by Defendants Kraft Foods
                                Group, Inc., Mondelez Global LLC (Attachments: # l Exhibit, # 2 Exhibit, # .3. Exhibit, #
                                1 Exhibit, # i Exhibit, # 6. Exhibit, # 1 Exhibit, # Exhibit, # 2 Exhibit, # lQ. Exhibit)
                                (Thompson, James) (Entered: 07 /17/2017)
  07/19/2017            169     ATTORNEY Appearance for Unknown Archer Daniels Midland Company by William
                                John Nissen (Nissen, William) (Entered: 07/19/2017)
  07/19/2017            170     ATTORNEY Appearance for Unknown Archer Daniels Midland Company by Angelo
                                Joseph Suozzi (Suozzi, Angelo) (Entered: 07/19/2017)

https:l/ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_0-1                                                  20/36
8/21/2019
                    Case 1:19-cv-10151-LAK-OTW      Document 1-3 Filed 10/31/19 Page 25 of 50
                                           CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

   07/20/2017             171     SEALED REPLY by Kraft Foods Group, Inc., Mondelez Global LLC to response in
                                  opposition to motion, 162 (Attachments:# l Exhibit 1, # 2 Exhibit 2, # J. Exhibit 3)
                                  (Panos, Dean) (Entered: 07/20/2017)
   07/20/2017             172 REPLY by Kraft Foods Group, Inc., Mondelez Global LLC to response in opposition to
                              motion, 162 [REDACTED PUBLIC VERSION] (Panos, Dean) (Entered: 07/20/2017)
   07/20/2017             ill MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
                                  7/20/2017. Defendant's motion to seal document 168 is granted without objection.
                                  Defendant's motion to compel 164 is briefed as follows: response shall be filed on or
                                  before 8/15/2017. Motion hearing set for 8/17/2017 at 9:45 a.m. in Courtroom 1725.
                                  Parties are to meet and confer regarding protective order issue. Mailed notice (gel, )
                                  (Entered: 07/24/2017)
   07/25/2017             174 MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
                              7/25/2017. Defendant's motion to compel 154 is granted in part and denied in part as
                              stated in open court. Plaintiff shall submit an updated privilege log, as well the
                              documents referenced in open court, to Chambers for an in-camera review on or before
                              8/1/2017. Motion hearing set for 8/17/2017, to stand. Mailed notice (gel,) (Entered:
                              07125/2017)
   08/01/2017             175 TRANSCRIPT OF PROCEEDINGS held on 07 /25/17 before the Honorable John Robert
                              Blakey. Court Reporter Contact Information: Lisa H. Breiter
                              lisa_breiter@ilnd.uscourts.gov (312) 818-6683.

                                  IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                                  through the Court Reporter/Transcriber before the deadline for Release of Transcript
                                  Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                                  PACER. For further information on the redaction process, see the Court's web site at
                                  www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                                  Transcripts of Court Proceedings.

                                  Redaction Request due 8/22/2017. Redacted Transcript Deadline set for 9/1/2017.
                                  Release of Transcript Restriction set for 10/30/2017. (Breiter, Lisa) (Entered: 08/01/2017)
   08/03/2017             176 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLCOrder Allowing
                              Disclosure of Confidential material to Non-Party ADM (Attachments: # l Exhibit A, # 2
                              Exhibit B)(Thompson, James) (Entered: 08/03/2017)
   08/03/2017             177 NOTICE of Motion by James L. Thompson for presentment of motion for miscellaneous
                              relief 176 before Honorable John Robert Blakey on 8/8/2017 at 09:45 AM. (Thompson,
                              James) (Entered: 08/03/2017)
   08/03/2017             178     SEALED MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                                  (Attachments:# l Exhibit A,# 2 Exhibit B)(Thompson, James) (Entered: 08/03/2017)
  08/04/2017             112      MINUTE entry before the Honorable John Robert Blakey:Defendants' motion for an
                                  order permitting disclosure of highly confidential non-party document pursuant to the
                                  agreed amended confidentiality order 176, 178 is granted. Enter Order. The 8/8/17
                                  Notice of Motion date is stricken, and the parties need not appear. Mailed notice (gel,)
                                  (Entered: 08/04/2017)
  08/04/2017             180 ORDER PERMITTING NON-PARTY ADM AND ADM COUNSEL TO REVIEW
                             HIGHLY CONFIDENTIAL INFORMATION PRODUCED BY NON-PARTY THE
                             ANDERSONS, SUBJECT TO THE AMENDED AGREED CONFIDENTIALITY
                             ORDER Signed by the Honorable John Robert Blakey on 8/4/2017. Mailed notice(gel,)
                             (Entered: 08/04/2017)

https://ecf. ilnd.uscourts.gov/cgi-bin/DktRpt. pl?529580039181326-L_ 1_ 0-1                                                  21/36
8/21/2019
                 Case 1:19-cv-10151-LAK-OTW     Document 1-3 Filed 10/31/19 Page 26 of 50
                                       CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

  08/15/2017            181     RESPONSE by Archer Daniels Midland Companyin Opposition to MOTION by
                                Defendants Kraft Foods Group, Inc., Mondelez Global LLC to compel 164 (Attachments:
                                # l Exhibit)(Nissen, William) (Entered: 08/15/2017)
  08/17/2017            182 MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
                            8/17/2017. Defendant's motion to compel 164 is entered and continued to 8/31/2017 at
                            10:00 a.m. in Courtroom 1725. Parties should meet and confer as to the motion to
                            compel, and submit a status report to Chambers, on or before noon on 8/30/2017.
                            Defendant's motion to compel 167 is granted in part, and denied in part, as stated in open
                            court. Mailed notice (gel,) (Entered: 08/17/2017)
  08/18/2017            183     TRANSCRIPT OF PROCEEDINGS held on 08/17 /l 7 before the Honorable John Robert
                                Blakey. Court Reporter Contact Information: Lisa H. Breiter
                                lisa_breiter@ilnd.uscourts.gov (312) 818-6683.

                                IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                                throµgh the Court Reporter/Transcriber before the deadline for Release of Transcript
                                Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                                PACER. For further information on the redaction process, see the Court's web site at
                                www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                                Transcripts of Court Proceedings.

                                Redaction Request due 9/8/2017. Redacted Transcript Deadline set for 9/18/2017.
                                Release of Transcript Restriction set for 11/16/2017. (Breiter, Lisa) (Entered: 08/18/2017)
  08/24/2017            184 MOTION by Plaintiff US Commodity Futures Trading Commission for Leave to Appear
                            Pro Hae Vice (Chopra, Neel) (Docket Text Modified on 8/24/2017 by Clerk's Office)
                            (eaa, ). (Entered: 08/24/2017)
  08/25/2017            185     MINUTE entry before the Honorable John Robert Blakey: Plaintiffs motion for leave to
                                appear pro hac vice 184 is granted. Mailed notice (gel, ) (Entered: 08/25/2017)
  08/30/2017            186 STATUS Report Joint Status Report on Results ofMeet and Confer Concerning Kraft's
                            Motion to Compel Directed at Non-Party ADM by Kraft Foods Group, Inc., Mondelez
                            Global LLC (Thompson, James) (Entered: 08/30/2017)
  08/31/2017            187     SUPPLEMENT to status report 186 Kraft Supplement to Joint Status Report (Thompson,
                                James) (Entered: 08/31/2017)
  08/31/2017            191     MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
                                8/31/17 and continued to 10/18/17 at 9:45 a.m. in Courtroom 1203. As stated in open
                                court on 8/31/17, the status hearing previously set for 9/27117 ( and then reset for 10/4/17)
                                is stricken. The 10/18/17 status hearing, set in open court on 8/31/17, stands. The Court
                                will issue a written order in advance of the next court date. Mailed notice (gel, ) (Entered:
                                09/29/2017)
  09/01/2017             188    RESPONSE by Unknown Archer Daniels Midland Company to supplement 187 (Nissen,
                                William) (Entered: 09/01/2017)
  09/08/2017             189     TRANSCRIPT OF PROCEEDINGS held on 08/31/17 before the Honorable John Robert
                                 Blakey. Court Reporter Contact Information: Lisa H. Breiter
                                 lisa_ breiter@ilnd. uscourts .gov (312) 818-6683.

                                 IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                                 through the Court Reporter/Transcriber before the deadline for Release of Transcript
                                 Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                                 PACER. For further information on the redaction process, see the Court's web site at

https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_ 1_ 0-1                                                  22/36
8/21/2019
                   Case 1:19-cv-10151-LAK-OTW     Document 1-3 Filed 10/31/19 Page 27 of 50
                                          CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

                                  www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                                  Transcripts of Court Proceedings.

                                  Redaction Request due 9/29/2017. Redacted Transcript Deadline set for 10/10/2017.
                                  Release of Transcript Restriction set for 12/7/2017. (Breiter, Lisa) (Entered: 09/08/2017)
   09/11/2017             190 MINUTE entry before the Honorable John Robert Blakey: On the Court's own motion,
                              the status hearing set for 9/27/2017 is reset for 10/4/2017 at 9:45 a.m. in Courtroom 1203.
                              Mailed notice (gel,) (Entered: 09/11/2017)
   10/17/2017             192 MINUTE entry before the Honorable John Robert Blakey: On the Court's own motion,
                              the status hearing previously set for 10/18/17 is stricken and reset for 11/1/17 at 9:45 a.m.
                              in Courtroom 1203. Kraft's motion to compel 164 remains under advisement, and the
                              Court will rule by mail. The parties should be prepared at the next court date to set a firm
                              discovery cutoff and additional case management dates, including a dispositive motion
                              schedule and a trial date. Mailed notice (gel,) (Entered: 10/17/2017)
   10/20/2017             193     MINUTE entry before the Honorable John Robert Blakey: Defendants' Motion to
                                  Compel 164 is granted in part and denied in part. Specifically, as to each discovery
                                  category listed in the Joint Status Report 186 , the Court rules as follows. As to Category
                                  1, ADM shall produce a complete set of "Future/Hedge Reports" reflecting its daily
                                  futures positions for June 1, 2011 to December 31, 2011, on a corporate-wide basis,
                                  rather than limited only to the Toledo or Ottawa warehouses, and shall also produce any
                                  similar summary records of its futures trades related to the Toledo area (including the
                                  Toledo or Ottawa warehouses), and relating to its cash prices in the Toledo area. The
                                  Court is not ordering production, however, of any other independent materials detailing
                                  actual specific trades, dates, prices, and or volume of such trades. As to Category 2, the
                                  request to compel is denied as moot based upon the representation of the parties
                                  regarding the agreed production. As to Category 3, ADM shall produce its weekly reports
                                  or other summary materials regarding the deliverable and non-deliverable stocks of wheat
                                  for June 1, 2011 to December 31, 2011, on a corporate-wide basis, however, the Court is
                                  not ordering production of any of the other independent materials otherwise detailing the
                                  specifics of any underlying transactions. As to Category 4 (non-email), the request to
                                  compel is denied as moot based upon the representation of the parties regarding the
                                  agreed production. As to Category 4 (emails), Category 5, and Category 6, the request to
                                  compel is denied without prejudice. The status hearing date previously set for 9:45 a.m.,
                                  on 11/1/2017 in Courtroom 1203, stands. Mailed notice (vcf,) (Entered: 10/20/2017)
   11/01/2017            194 MINUTE entry before the Honorable John Robert Blakey: Status hearing held on
                             11/1/2017. Case set for a case management conference on 11/15/2017 at 10:15 a.m. in
                             Courtroom 1203. Mailed notice (gel, ) (Entered: 11/01/2017)
   11/01/2017            195 TRANSCRIPT OF PROCEEDINGS held on 11/01/17 before the Honorable John Robert
                             Blakey. Order Number: 28853. Court Reporter Contact Information: Lisa H. Breiter
                             lisa_ breiter@ilnd.uscourts.gov (312) 818-6683.

                                 IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                                 through the Court Reporter/Transcriber before the deadline for Release of Transcript
                                 Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                                 PACER. For further information on the redaction process, see the Court's web site at
                                 www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                                 Transcripts of Court Proceedings.

                                 Redaction Request due 11/22/2017. Redacted Transcript Deadline set for 12/4/2017.
                                 Release of Transcript Restriction set for 1/30/2018. (Breiter, Lisa) (Entered: 11/01/2017)
   11/15/2017            12.6 MINUTE entry before the Honorable John Robert Blakey: Case management conference
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt. pl?529580039181326-L_ 1_ 0-1                                                23/36
8/21/2019
                 Case 1:19-cv-10151-LAK-OTW     Document 1-3 Filed 10/31/19 Page 28 of 50
                                       CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

                               held on 11/15/2017. Enter Case Management Order. Jury trial set for 3/4/2019 at 10:30
                               a.m. in Courtroom 1203. The parties shall carefully review the case management order
                               for additional dates, deadlines and information. Mailed notice (gel, ) (Entered:
                               11/16/2017)
  11/15/2017            197 CASE MANAGEMENT ORDER Signed by the Honorable John Robert Blakey on
                            11/15/2017. Mailed notice(gel, ) (Entered: 11/16/2017)
  12/12/2017            198 TRANSCRIPT OF PROCEEDINGS held on 11/15/17 before the Honorable John Robert
                            Blakey. Order Number: 29179. Court Reporter Contact Information: Lisa H. Breiter
                            lisa_ breiter@ilnd.uscourts.gov (312) 818-6683.

                               IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                               through the Court Reporter/Transcriber before the deadline for Release of Transcript
                               Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                               PACER. For further information on the redaction process, see the Court's web site at
                               www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                               Transcripts of Court Proceedings.

                               Redaction Request due 1/2/2018. Redacted Transcript Deadline set for 1/12/2018.
                               Release of Transcript Restriction set for 3/12/2018. (Breiter, Lisa) (Entered: 12/12/2017)
  01/22/2018            199 MOTION by Plaintiff US Commodity Futures Trading Commission to stay deadlines
                            (Frisch, Michael) (Entered: 01/22/2018)
  01/23/2018            200 MINUTE entry before the Honorable John Robert Blakey: Oral request to withdraw
                            Plaintifrs motion to stay deadlines 199 is granted and the motion is withdrawn. Mailed
                            notice (gel,) (Entered: 01/23/2018)
  02/07/2018            201    MINUTE entry before the Honorable John Robert Blakey: Final discovery status held on
                               2/7/2018. All other previously set dates to stand. Mailed notice (gel, ) (Entered:
                               02/07/2018)
  03/01/2018            202 MOTION by Plaintiff US Commodity Futures Trading Commission to compel
                            production of transcripts and exhibits (Attachments: # l Exhibit A, # 2. Exhibit B)
                            (Gradman, Susan) (Entered: 03/01/2018)
  03/01/2018            203    NOTICE of Motion by Susan J. Gradman for presentment of motion to compel 202
                               before Honorable John Robert Blakey on 3/8/2018 at 09:45 AM. (Gradman, Susan)
                               (Entered: 03/01/2018)
  03/08/2018            204 MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
                            3/8/2018. Plaintiffs motion to compel 202 is briefed as follows: response shall be filed on
                            or before 3/15/201; motion hearing set for 3/20/2018 at 9:45 a.m. in Courtroom 1203. All
                            other deadlines and hearings to stand. Mailed notice (gel,) (Entered: 03/08/2018)
  03/15/2018            205     MEMORANDUM by Kraft Foods Group, Inc., Mondelez Global LLC in Opposition to
                                motion to compel 202 (Attachments: # l Exhibit 1)(Panos, Dean) (Entered: 03/15/2018)
  03/20/2018            206 MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
                            3/20/2018. Plaintiffs motion to compel 202 is denied as moot based on the agreement of
                            the parties. All other deadlines and hearings to stand. Mailed notice (gel, ) (Entered:
                            03/21/2018)
  04/26/2018            207 ATTORNEY Appearance for Plaintiff US Commodity Futures Trading Commission by
                            Stephanie Lynn Reinhart (Reinhart, Stephanie) (Entered: 04/26/2018)
  04/27/2018            208     TRANSCRIPT OF PROCEEDINGS held on March 20, 2018, before the Honorable John
                                Robert Blakey. Order Number: 30327. Court Reporter Contact Information: Laura
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_0-1                                                 24/36
lS/Ll/ZUW                                                  CM/1::CI- LIVI::, Ver 6.3.1 - U.S. District Court, Northern Illinois
                   Case 1:19-cv-10151-LAK-OTW Document 1-3 Filed 10/31/19 Page 29 of 50
                            LaCien, 312-408-5032, laura_lacien@ilnd.uscourts.gov.

                                  IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                                  through the Court Reporter/Transcriber before the deadline for Release of Transcript
                                  Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                                  PACER. For further information on the redaction process, see the Court's web site at
                                  www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                                  Transcripts of Court Proceedings.

                                  Redaction Request due 5/18/2018. Redacted Transcript Deadline set for 5/29/2018.
                                  Release of Transcript Restriction set for 7/26/2018. (Lacien, Laura) (Entered:
                                  04/27/2018)
   07/12/2018             209 ATTORNEY Appearance for Defendants Kraft Foods Group, Inc., Mondelez Global LLC
                              by Daniel Thomas Fenske (Fenske, Daniel) (Entered: 07/12/2018)
   09/14/2018             210 MOTION by Plaintiff US Commodity Futures Trading Commission for summary
                              judgment on Counts III and IV (Frisch, Michael) (Entered: 09/14/2018)
   09/14/2018             211     MEMORANDUM by US Commodity Futures Trading Commission in support of motion
                                  for summary judgment 210 on Counts III and IV (Public Version) (Attachments:# l
                                  Appendix A)(Frisch, Michael) (Entered: 09/14/2018)
   09/14/2018             212     SEALED DOCUMENT by Plaintiff US Commodity Futures Trading Commission
                                  Memorandum in Support ofMotion for Summary Judgment on Counts III and IV
                                  (Unredacted) (Attachments: # l Appendix A)(Frisch, Michael) (Entered: 09/14/2018)
   09/14/2018             213     SEALED DOCUMENT by Plaintiff US Commodity Futures Trading Commission
                                  Statement of Facts in Support ofMotion for Summary Judgment on Counts III and IV
                                  (Attachments:# l Table of Contents,# 2 Exhibit 1, # .3. Exhibit 2, #~Exhibit 3, # 2
                                  Exhibit 4, # .Q Exhibit 5, # l Exhibit 6, # _a Exhibit 7, # .2 Exhibit 8, # lQ Exhibit 9, # 11
                                  Exhibit 10, # 12. Exhibit 11, # U Exhibit 12, # 14 Exhibit 13, # 12 Exhibit 14, # 16
                                  Exhibit 15 (Part 1), # 11 Exhibit 15 (Part 2), # I.a Exhibit 16, # 1.2 Exhibit 17, # 20
                                  Exhibit 18, # 21 Exhibit 19, # 22 Exhibit 20, # 23 Exhibit 21, # 24 Exhibit 22, # 25
                                  Exhibit 23)(Frisch, Michael) (Entered: 09/14/2018)
   09/14/2018             214 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for leave to file
                              excess pages -Defendants' Unopposed Motion for Leave to File an Oversize BriefAnd
                              For Additional Local Rule 56.1 Statements of Undisputed Material Fact in Support of
                              Their Motion for Summary Judgment (Panos, Dean) (Entered: 09/14/2018)
   09/14/2018            215      SEALED EXHIBIT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                                  Exhibit A - Memorandum of Law regarding MOTION by Defendants Kraft Foods Group,
                                  Inc., Mondelez Global LLC for leave to file excess pages -Defendants' Unopposed
                                  Motion for Leave to File an Oversize BriefAnd For Additional Local Rule 56.1
                                  Statements of Undisputed Material Fact in Sup 214 (Panos, Dean) (Entered: 09/14/2018)
   09/14/2018            216      SEALED EXHIBIT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                                  Exhibit B- Rule 56.1 Statement regarding MOTION by Defendants Kraft Foods Group,
                                  Inc., Mondelez Global LLC for leave to file excess pages - Defendants' Unopposed
                                  Motion for Leave to File an Oversize BriefAnd For Additional Local Rule 56.1
                                  Statements of Undisputed Material Fact in Sup 214 (Panos, Dean) (Entered: 09/14/2018)
  09/14/2018             217 NOTICE of Motion by Dean Nicholas Panos for presentment of motion for leave to file
                             excess pages, 214 before Honorable John Robert Blakey on 9/20/2018 at 09:45 AM.
                             (Panos, Dean) (Entered: 09/14/2018)
  09/14/2018             218 MOTION by Defendants Mondelez Global LLC, Kraft Foods Group, Inc. for summary
https://ecf. ilnd. uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_ 1_ 0-1                                                        25/36
H/L1/LU1!:J                                             CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois
                  Case 1:19-cv-10151-LAK-OTW Document 1-3 Filed 10/31/19 Page 30 of 50
                          judgment (Panos, Dean) (Entered: 09/14/2018)
   09/14/2018           219 NOTICE by Kraft Foods Group, Inc., Mondelez Global LLC re MOTION by Defendants
                            Mondelez Global LLC, Kraft Foods Group, Inc. for summary judgment 218 -Notice of
                            Filing (Panos, Dean) (Entered: 09/14/2018)
   09/14/2018           220 SEALED DOCUMENT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                            Declaration of Thomas E. Quinn in Support ofDefendants' Motion for Summary
                            Judgment and Defendants' Rule 56.1 Statement of Undisputed Material Facts
                            (Attachments:# l Exhibit 1, # 2 Exhibit 2, # l Exhibit 3, # 1 Exhibit 4, # .5. Exhibit 5, # .6.
                            Exhibit 6, # 1 Exhibit 7, # .8. Exhibit 8, # 2 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, #
                            12 Exhibit 12, # U Exhibit 13, # 14 Exhibit 14, # U Exhibit 15, # 1.6. Exhibit 16, # 11
                            Exhibit 17, # 1.8. Exhibit 18, # 12 Exhibit 19, # 20 Exhibit 20, # 21 Exhibit 21, # 22
                            Exhibit 22, # 23 Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26 Exhibit 26, # 27
                            Exhibit 27, # 28 Exhibit 28, # 29 Exhibit 29, # 30 Exhibit 30, # ll Exhibit 31, # 32
                            Exhibit 32, # 33 Exhibit 33, # 34 Exhibit 34, # 35 Exhibit 35, # 36 Exhibit 36, # 37
                            Exhibit 37, # 38 Exhibit 38, # 39 Exhibit 39, # 40 Exhibit 40, # 41 Exhibit 41, # 42
                            Exhibit 42, # 43 Exhibit 43, # 44 Exhibit 44, # 45 Exhibit 45, # 46 Exhibit 46, # 47
                            Exhibit 47, # 48 Exhibit 48, # 49 Exhibit 49, # 50 Exhibit 50, # 21. Exhibit 51, # 52
                            Exhibit 52, # 53 Exhibit 53, # 54 Exhibit 54, # 55 Exhibit 55, # 56 Exhibit 56, # 57
                            Exhibit 57, # 58 Exhibit 58, # 59 Exhibit 59, # 60 Exhibit 60, # 61 Exhibit 61, # 62
                            Exhibit 62, # 63 Exhibit 63, # 64 Exhibit 64, # 65 Exhibit 65, # 66 Exhibit 66, # fil
                            Exhibit 67, # 68 Exhibit 68, # 69 Exhibit 69)(Panos, Dean) (Entered: 09/14/2018)
   09/14/2018           221     MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to Exclude the
                                Proffered Opinions of the CFTC's Economic Expert, Dr. William Wilson (Panos, Dean)
                                (Entered: 09/14/2018)
   09/14/2018           222 NOTICE of Motion by Dean Nicholas Panos for presentment of motion for
                            miscellaneous relief 221 before Honorable John Robert Blakey on 9/20/2018 at 09:45
                            AM. (Panos, Dean) (Entered: 09/14/2018)
   09/14/2018           223     MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for leave to file
                                excess pages - Defendants' Unopposed Motion for Leave to File an Oversize Brief in
                                Support of Their Motion to Exclude The Proffered Opinions of the CFTC's Economic
                                Expert, Dr. William Wilson (Panos, Dean) (Entered: 09/14/2018)
   09/14/2018           224 SEALED EXHIBIT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                            Exhibit A - Memorandum of Law regarding MOTION by Defendants Kraft Foods Group,
                            Inc., Mondelez Global LLC for leave to file excess pages -Defendants' Unopposed
                            Motion for Leave to File an Oversize Brief in Support of Their Motion to Exclude The
                            Proffered Opinions of the CFTC's 223 (Panos, Dean) (Entered: 09/14/2018)
   09/14/2018           225 NOTICE of Motion by Dean Nicholas Panos for presentment of motion for leave to file
                            excess pages, 223 before Honorable John Robert Blakey on 9/20/2018 at 09:45 AM.
                            (Panos, Dean) (Entered: 09/14/2018)
   09/14/2018           226     SEALED DOCUMENT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                                Declaration of Thomas E. Quinn in Support ofDefendant's Motion to Exclude the
                                Proffered Opinions of the CFTC's Economic Expert, Dr. William Wilson (Attachments: #
                                l Exhibit 1, # 2 Exhibit 2, # l Exhibit 3, # 1 Exhibit 4, # .5. Exhibit 5, # .6. Exhibit 6, # 1
                                Exhibit 7, # .8. Exhibit 8, # 2 Exhibit 9, # lQ Exhibit 10, # 11 Exhibit 11, # li Exhibit 12,
                                # U Exhibit 13, # 14 Exhibit 14, # U Exhibit 15, # 1.6. Errata 16, # 11 Exhibit 17, # 1.8.
                                Exhibit 18, # 12 Exhibit 19, # 20 Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22, # 23
                                Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26 Exhibit 26, # 27 Exhibit 27, # 28
                                Exhibit 28, # 29 Exhibit 29, # 30 Exhibit 30, # ll Exhibit 31, # 32 Exhibit 32, # 33
                                Exhibit 33, # 34 Exhibit 34, # 35 Exhibit 35, # 36 Exhibit 36, # 37 Exhibit 37, # 38
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_ 1_ 0-1                                                   26/36
8/21/2019         Case 1:19-cv-10151-LAK-OTW      Document
                                         CM/ECF LIVE,             1-3District
                                                      Ver 6.3.1 - U.S.  Filed    10/31/19
                                                                              Court,                Page 31 of 50
                                                                                     Northern Illinois

                                 Exhibit 38, # J..2 Exhibit 39, # 40 Exhibit 40, # 41 Exhibit 41, # 42 Exhibit 42, # 43
                                 Exhibit 43, # 44 Exhibit 44, # 45 Exhibit 45, # 46 Exhibit 46, # 47 Exhibit 47)(Panos,
                                 Dean) (Entered: 09/14/2018)
   09/15/2018            227 MEMORANDUM by Kraft Foods Group, Inc., Mondelez Global LLC in support of
                             motion for summary judgment 218 (REDACTED PUBLIC VERSION) (Panos, Dean)
                             (Entered: 09/15/2018)
   09/17/2018            228    MINUTE entry before the Honorable John Robert Blakey: Defendants' motion for leave
                                to file an oversize brief and additional statements of undisputed material fact 214 and
                                Defendants' motion to file an oversize brief in support of their motion to exclude Dr.
                                Wilson's opinions 223 are granted. Briefing on the pending motions for summary
                                judgment 210 , 218 and the motion to exclude 221 shall proceed according to the
                                schedule set in the case management order 197. The 9/20/18 Notice of Motion date is
                                stricken, and the parties need not appear. Mailed notice (gel, ) (Entered: 09/17/2018)
   10/19/2018            229 MOTION by Plaintiff US Commodity Futures Trading Commission for extension of time
                             to file response/reply (Agreed) (Frisch, Michael) (Entered: 10/19/2018)
   10/19/2018            230 Agreed NOTICE of Motion by Michael David Frisch for presentment of motion for
                             extension of time to file response/reply 229 before Honorable John Robert Blakey on
                             10/25/2018 at 09:45 AM. (Frisch, Michael) (Entered: 10/19/2018)
   10/22/2018           231     MINUTE entry before the Honorable John Robert Blakey: The parties' agreed motion for
                                enlargement of time to respond to pending motions 229 is granted; responses to pending
                                motions shall be filed by 11/2/18, and replies shall be filed by 11/30/18. The 10/25/18
                                Notice of Motion date is stricken, and the parties need not appear. All other dates and
                                deadlines stand. Mailed notice (gel,) (Entered: 10/22/2018)
   10/26/2018           232 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC to strike Dr.
                            William Wilson's August 31, 2018 Report (Panos, Dean) (Entered: 10/26/2018)
   10/26/2018           233     DECLARATION of Thomas E. Quinn regarding motion to strike 232 / Declaration of
                                Thomas E. Quinn in Support of Defendants' Motion to Strike Dr. William Wilson's August
                                31, 2018 Report (Quinn, Thomas) (Entered: 10/26/2018)
   10/26/2018           234     SEALED EXHIBIT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                                Exhibit 1 to Declaration of Thomas E. Quinn (Attachments:# l Exhibit 2, # 2 Exhibit 3,
                                # .3. Exhibit 4, # 1 Exhibit 5, # .2 Exhibit 6, # Exhibit 7, # 1 Exhibit 8, # .8. Exhibit 9, # 2.
                                Exhibit 10, # 10 Exhibit 11, # ll Exhibit 12)(Quinn, Thomas) (Entered: 10/26/2018)
   10/26/2018           235 NOTICE of Motion by Dean Nicholas Panos for presentment of motion to strike 232
                            before Honorable John Robert Blakey on 11/1/2018 at 09:45 AM. (Panos, Dean)
                            (Entered: 10/26/2018)
   10/26/2018           236 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for leave to file
                            an Oversize Brief in Support of Their Motion to Strike Dr. William Wilson's August 31,
                            2018 Report (Panos, Dean) (Entered: 10/26/2018)
   10/26/2018           237     SEALED EXHIBIT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                                Exhibit A - Memorandum ofLaw regarding MOTION by Defendants Kraft Foods Group,
                                Inc., Mondelez Global LLC for leave to file an Oversize Brief in Support of Their Motion
                                to Strike Dr. Wilham Wilson's August 31, 2018 Report 236 (Panos, Dean) (Entered:
                                10/26/2018)
   10/26/2018           238     NOTICE of Motion by Dean Nicholas Panos for presentment of motion for leave to file
                                236 before Honorable John Robert Blakey on 11/1/2018 at 09:45 AM. (Panos, Dean)
                                (Entered: 10/26/2018)

https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_0-1                                                         27/36
8/21/2019
                  Case 1:19-cv-10151-LAK-OTW     Document 1-3 Filed 10/31/19 Page 32 of 50
                                        CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

  10/29/2018            239 MINUTE entry before the Honorable John Robert Blakey: Defendants' motion for leave
                            to file an oversized brief 236 is granted. Defendants' motion to strike Dr. William
                            Wilson's 8/31/18 report 232 is taken under advisement, and the Court will consider the
                            motion in the context of the pending summary judgment motions. Plaintiff shall file a
                            response to the motion to strike by 11/16/18, and may file a response brief ofup to 23
                            pages. If the Court requires a reply from Defendants, it will request one. The 11/1/18
                            Notice of Motion date is stricken, and the parties need not appear. Mailed notice (gel,)
                            (Entered: 10/29/2018)
  11/01/2018            240 SEALED DOCUMENT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC /
                            Defendants' Corrected Memorandum ofLaw in Support of Their Motion for Summary
                            Judgment (Panos, Dean) (Entered: 11/01/2018)
  11/01/2018            241     SEALED DOCUMENT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC /
                                Defendants' Corrected Rule 56.1 Statement of Undisputed Material Facts (Panos, Dean)
                                (Entered: 11/01/2018)
  11/01/2018            242      SEALED DOCUMENT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC /
                                 Corrected Memorandum ofLaw in Support ofDefendants' Motion to Exclude the
                                 Proffered Opinions of the CFTC's Economic Expert, Dr. William Wilson (Panos, Dean)
                                 (Entered: 11/01/2018)
  11/02/2018            243      MOTION by Plaintiff US Commodity Futures Trading Commission for leave to file
                                 Oversized Brief (Attachments: # 1 Exhibit A - CFTC's Opposition to Kraft Motion for
                                 Summary Judgment [PUBLIC VERSION])(Frisch, Michael) (Entered: 11/02/2018)
  11/02/2018            244 SEALED EXHIBIT by Plaintiff US Commodity Futures Trading Commission Exhibit A -
                            CFTC's Opposition to Defendant's Motion for Summary Judgment regarding MOTION
                            by Plaintiff US Commodity Futures Trading Commission for leave to file Oversized Brief
                            243 (Frisch, Michael) (Entered: 11/02/2018)
  11/02/2018             245     SEALED EXHIBIT by Plaintiff US Commodity Futures Trading Commission Exhibit B -
                                 CFTC's Response to Defendants' Rule 56.1 Statement of Undisputed Material Facts and
                                 Statement ofAdditional Facts regarding MOTION by Plaintiff US Commodity Futures
                                 Trading Commission for leave to file Oversized Brief 243 (Attachments: # 1 Declaration
                                 of Joseph Patrick)(Frisch, Michael) (Entered: 11/02/2018)
  11/02/2018             246 MOTION by Plaintiff US Commodity Futures Trading Commission for leave to file
                             Oversized Brief(Frisch, Michael) (Entered: 11/02/2018)
  11/02/2018             247     SEALED EXHIBIT by Plaintiff US Commodity Futures Trading Commission Exhibit A -
                                 CFTC's Opposition to Defendants' Motion to Exclude the Proffered Opinions ofCFTC's
                                 Economic Expert, Dr. William Wilson regarding MOTION by Plaintiff US Commodity
                                 Futures Trading Commission for leave to file Oversized Brief 246 (Frisch, Michael)
                                 (Entered: 11/02/2018)
   11/02/2018            248     SEALED DOCUMENT by Plaintiff US Commodity Futures Trading Commission
                                 Declaration ofStephanie Reinhart in Support ofCFTC's Opposition to Defendants'
                                 Motion for Summary Judgment, Response to Defendants' Rule 56.1 Statement of
                                 Undisputed Material Facts and Statement ofAdditional Facts, and Opposition to
                                 Defendants' Motion to Exclude the Proffered Opinions of the CFTC's Economic Expert,
                                 Dr. William Wilson (Frisch, Michael) (Entered: 11/02/2018)
   11/02/2018            249     SEALED EXHIBIT by Plaintiff US Commodity Futures Trading Commission Exhibits 1
                                 - 50 to Declaration ofStephanie Reinhart regarding sealed document, 248 (Attachments:
                                 # 1 Exhibit 2, # 2. Exhibit 3, # 3. Exhibit 4, # 1 Exhibit 5, # .5, Exhibit 6, # fi Exhibit 7, # 1
                                 Exhibit 8, # .8. Exhibit 9, # 2 Exhibit 10, # 1Q Exhibit 11, # il Exhibit 12, # 12 Exhibit 13,
                                 # il Exhibit 14, # 14 Exhibit 15, # 12 Exhibit 16, # 16 Exhibit 17, # l1 Exhibit 18, # 1.8.
https://ecf.ilnd .uscourts.gov/cgi-bin/DkIRpt.pl?529580039181326-L_ 1_ 0-1                                                       28/36
8/21/2019          Case 1:19-cv-10151-LAK-OTW      Document
                                          CM/ECF LIVE,             1-3District
                                                       Ver 6.3.1 - U.S.  Filed    10/31/19
                                                                               Court,                Page 33 of 50
                                                                                      Northern Illinois

                                 Exhibit 19, # 12. Exhibit 20, # 20 Exhibit 21, # 21 Exhibit 22, # 22 Exhibit 23, # 23
                                 Exhibit 24, # 24 Exhibit 25, # 25 Exhibit 26, # 26 Exhibit 27, # 27 Exhibit 28, # 28
                                 Exhibit 29, # 2..2 Exhibit 30, # 30 Exhibit 31, # l1 Exhibit 32, # 32 Exhibit 33, # 33
                                 Exhibit 34, # 34 Exhibit 35, # 35 Exhibit 36, # 36 Exhibit 36 (Part 2), # 37 Exhibit 37, #
                                 38 Exhibit 38, # l2. Exhibit 39, # 40 Exhibit 40, # 41 Exhibit 41, # 42 Exhibit 42, # 43
                                 Exhibit 43, # 44 Exhibit 44, # 45 Exhibit 45, # 46 Exhibit 46, # 47 Exhibit 47, # 48
                                 Exhibit 48, # 49 Exhibit 49, # 50 Exhibit 50)(Frisch, Michael) (Entered: 11/02/2018)
   11/02/2018            250 SEALED EXHIBIT by Plaintiff US Commodity Futures Trading Commission Exhibits
                             51 - 99 to Declaration ofStephanie Reinhart in Support of CFTC's Opposition to
                             Defendants' Motion for Summary Judgment, Response to Defendants' Rule 56.1
                             Statement of Undisputed Material Facts and Statement ofAdditional Facts, and
                             Opposition to Defendants' Motion to Exclude the Proffered Opinions of the CFTC's
                             Economic Expert, Dr. William Wilson regarding sealed document, 248 (Attachments:# 1
                             Exhibit 52, # 2 Exhibit 53, # l Exhibit 54, #:!:Exhibit 55, # .5. Exhibit 56, # QExhibit 57,
                             # 1 Exhibit 58, # .8. Exhibit 59, # .2 Exhibit 60, # 10 Exhibit 61, # ll Exhibit 62, # l i
                             Exhibit 63, # U Exhibit 64, # 14 Exhibit 65, # 1.5. Exhibit 66, # 16 Exhibit 67, # 11
                             Exhibit 68, # 1.8. Exhibit 69, # 12. Exhibit 70, # 20 Exhibit 71, # 21 Exhibit 72, # 22
                             Exhibit 73, # 23 Exhibit 74, # 24 Exhibit 75, # 25 Exhibit 76, # 26 Exhibit 77, # 27
                             Exhibit 78, # 28 Exhibit 79, # 29 Exhibit 80, # 30 Exhibit 81, # l1 Exhibit 82, # 32
                             Exhibit 83, # ll Exhibit 84, # 34 Exhibit 85, # 35 Exhibit 86, # 36 Exhibit 87, # 37
                             Exhibit 88, # 38 Exhibit 89, # 39 Exhibit 90, # 40 Exhibit 91, # 41 Exhibit 92, # 42
                             Exhibit 93, # 43 Exhibit 94, # 44 Exhibit 95, # 45 Exhibit 96, # 46 Exhibit 97, # 47
                             Exhibit 98, # 48 Exhibit 99)(Frisch, Michael) (Entered: 11/02/2018)
   11/02/2018            251     MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for leave to file
                                 an Oversize Brief and for Additional Local Rule 5 6.1 Statements ofAdditional Material
                                 Facts in Support of Their Opposition to CFTC's Motion for Summary Judgment
                                 (Unopposed) (Panos, Dean) (Entered: 11/02/2018)
   11/02/2018            252     SEALED EXHIBIT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                                 Exhibit A - Memorandum ofLaw regarding MOTION by Defendants Kraft Foods Group,
                                 Inc., Mondelez Global LLC for leave to file an Oversize Brief and for Additional Local
                                 Rule 56.1 Statements ofAdditional Material Facts in Support of Their Opposition to
                                 CFTC's Motion for Summary Judgment 251 (Panos, Dean) (Entered: 11/02/2018)
   11/02/2018            253     SEALED EXHIBIT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                                 Exhibit B -Rule 56.1 Statement regarding MOTION by Defendants Kraft Foods Group,
                                 Inc., Mondelez Global LLC for leave to file an Oversize Brief and for Additional Local
                                 Rule 56.1 Statements ofAdditional Material Facts in Support of Their Opposition to
                                 CFTC's Motion/or Summary Judgment 251 (Panos, Dean) (Entered: 11/02/2018)
   11/02/2018            254     SEALED DOCUMENT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC /
                                Defendants' Response to Plaintiffs Rule 56.1 Statement ofFacts in Support of its Motion
                                for Summary Judgment (Panos, Dean) (Entered: 11/02/2018)
   11/02/2018            255     SEALED DOCUMENT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC /
                                 Declaration ofDaniel T Fenske in Support of Defendants' Opposition to the CFTC's
                                 Motion for Summary Judgment (Attachments:# 1 Exhibit 1, # 2 Exhibit 2, # l Exhibit 3,
                                 #:!:Exhibit 4, # .5. Exhibit 5, # !i Exhibit 6, # 1 Exhibit 7, # .8. Exhibit 8, # .2 Exhibit 9, # 10
                                 Exhibit 10, # ll Exhibit 11, # l i Exhibit 12, # U Exhibit 13, # 14 Exhibit 14, # 1.5.
                                 Exhibit 15, # 1n Exhibit 16, # 17 Exhibit 17, # 1.8. Exhibit 18, # 12. Exhibit 19, # 20
                                 Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22, # 23 Exhibit 23, # 24 Exhibit 24, # 25
                                 Exhibit 25, # 26 Exhibit 26, # 27 Exhibit 27, # 28 Exhibit 28, # 29 Exhibit 29, # 30
                                 Exhibit 30, # l1 Exhibit 31, # 32 Exhibit 32, # 33 Exhibit 33, # 34 Exhibit 34, # 35
                                 Exhibit 35, # 36 Exhibit 36, # 37 Exhibit 37, # 38 Exhibit 38, # l2. Exhibit 39, # 40

https://ecf.ilnd. uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_ 0-1                                                         29/36
8/21/2019        Case 1:19-cv-10151-LAK-OTW     Document 1-3 Filed 10/31/19 Page 34 of 50
                                       CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

                                Exhibit 40, # 41 Exhibit 41, # 42 Exhibit 42, # 43 Exhibit 43, # 44 Exhibit 44, # 45
                                Exhibit 45, # 46 Exhibit 46, # 47 Exhibit 47, # 48 Exhibit 48, # 49 Exhibit 49, # 50
                                Exhibit 50, # ii Exhibit 51, # 52 Exhibit 52, # 53 Exhibit 53, # 54 Exhibit 54, # 55
                                Exhibit 55, # 56 Exhibit 56, # 57 Exhibit 57, # 58 Exhibit 58, # 59 Exhibit 59, # 60
                                Exhibit 60, # 61 Exhibit 61, # 62 Exhibit 62, # 63 Exhibit 63, # 64 Exhibit 64, # 65
                                Exhibit 65, # 66 Exhibit 66, # 67 Exhibit 67, # 68 Exhibit 68)(Panos, Dean) (Entered:
                                11/02/2018)
  11/02/2018            256 MEMORANDUM by Kraft Foods Group, Inc., Mondelez Global LLC in Opposition to
                            motion for summary judgment 210 (REDACTED PUBLIC VERSION) (Panos, Dean)
                            (Entered: 11/02/2018)
  11/07/2018            257 JOINT NOTICE of Motion by Dean Nicholas Panos for presentment of motion for leave
                            to file, 251 , motion for leave to file 246 , motion for leave to file 243 before Honorable
                            John Robert Blakey on 11/13/2018 at 09 :45 AM. (Panos, Dean) (Entered: 11/07/2018)
  11/07/2018            258 MINUTE entry before the Honorable John Robert Blakey:Plaintiffs motion for leave to
                            file oversized brief 243 , 246 and Defendant's motion to file oversize brief 251 are
                            granted. Parties are reminded that motions shall be noticed pursuant to this Court's
                            standing order or they may be stricken. Mailed notice (gel, ) (Entered: 1l /07/2018)
  11/09/2018            259 MINUTE entry before the Honorable John Robert Blakey: On the Court's own motion,
                            the final pretrial conference hearing previously set for 2/25/2019 is reset for 2/22/2019 at
                            1:00 p.m. in Courtroom 1203. Mailed notice (gel,) (Entered: 11/09/2018)
  11/16/2018            260 SEALED RESPONSE by US Commodity Futures Trading Commission to MOTION by
                            Defendants Kraft Foods Group, Inc., Mondelez Global LLC to strike Dr. William Wilson's
                            August 31, 2018 Report 232 (Attachments:# l Exhibit 1, # 2 Exhibit 2, # l Exhibit 3, # 1
                            Exhibit 4, # .5. Exhibit 5, # 2 Exhibit 6, # l Exhibit 7, # .8. Exhibit 8, # .2 Exhibit 9, # J.Q
                            Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12)(Frisch, Michael) (Entered: 11/16/2018)
  11/30/2018            261     MOTION by Plaintiff US Commodity Futures Trading Commission for leave to file
                                Oversized Brief(Attachments: # l Exhibit A - CFTC's Reply in Support oflts Motion for
                                Summary Judgment)(Frisch, Michael) (Entered: 11/30/2018)
  11/30/2018            262     SEALED EXHIBIT by Plaintiff US Commodity Futures Trading Commission Exhibit A -
                                CFTC's Reply in Support ofIts Motion for Summary Judgment regarding MOTION by
                                Plaintiff US Commodity Futures Trading Commission for leave to file Oversized Brief
                                261 (Frisch, Michael) (Entered: 11/30/2018)
  11/30/2018            263     NOTICE of Motion by Michael David Frisch for presentment of motion for leave to file
                                261 before Honorable John Robert Blakey on 12/6/2018 at 09:45 AM. (Frisch, Michael)
                                (Entered: 11/30/2018)
  11/30/2018            264     SEALED DOCUMENT by Plaintiff US Commodity Futures Trading Commission
                                CFTC's Response to Defendants' Rule 56.1 Statement ofAdditional Material Facts in
                                Opposition to CFTC's Motion for Summary Judgment (Frisch, Michael) (Entered:
                                11/30/2018)
  11/30/2018            265     SEALED DOCUMENT by Plaintiff US Commodity Futures Trading Commission
                                Declaration of Stephanie Reinhart in Support of the CFTC's Reply in Support ofIts
                                Motion for Summary Judgment (Attachments:# l Exhibit 1,'# 2 Exhibit 2, # l Exhibit 3,
                                # 1 Exhibit 4, #~Exhibit 5, # 2 Exhibit 6, # l Exhibit 7, # .8. Exhibit 8, # .2 Exhibit 9, # lQ
                                Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # U Exhibit 13, # 14 Exhibit 14, # U
                                Exhibit 15,# 16Exhibit 16,#llExhibit 17,#1.8.Exhibit 18,#J.2Exhibit 19,#20
                                Exhibit 20, # ll Exhibit 21, # 22 Exhibit 22, # 23 Exhibit 23, # 24 Exhibit 24, # 25
                                Exhibit 25, # 26 Exhibit 26, # 27 Exhibit 27, # 28 Exhibit 28, # 29 Exhibit 29, # 30
                                Exhibit 30, # ll Exhibit 31, # 32 Exhibit 32, # 33 Exhibit 33, # 34 Exhibit 34, # 35
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_ 0-1                                                    30/36
8/21/2019         Case 1:19-cv-10151-LAK-OTW      Document
                                         CM/ECF LIVE,              1-3District
                                                      Ver 6.3.1 - U.S.    Filed    10/31/19
                                                                               Court,                Page 35 of 50
                                                                                      Northern Illinois

                                Exhibit 35, # 36 Exhibit 36, # 37 Exhibit 37, # 38 Exhibit 38, # .l2. Exhibit 39, # 40
                                Exhibit 40, # 41 Exhibit 41, # 42 Exhibit 42, # 43 Exhibit 43, # 44 Exhibit 44, # 45
                                Exhibit 45, # 46 Exhibit 46, # 47 Exhibit 47, # 48 Exhibit 48, #~Exhibit 49, # 50
                                Exhibit 50, # .il Exhibit 51, # 52 Exhibit 52, # 53 Exhibit 53, # 54 Exhibit 54, # 55
                                Exhibit 55, # 56 Exhibit 56)(Frisch, Michael) (Entered: 11/30/2018)
   11/30/2018            266 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for leave to file
                             an Oversize Reply Brief in Support of Their Motion for Summary Judgment (Unopposed).
                             (Panos, Dean) (Entered: 11/30/2018)
   11/30/2018            267    SEALED EXHIBIT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                                Exhibit A - Reply Memorandum of Law in Support of Defendants' Motion for Summary
                                Judgment regarding MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global
                                LLC for leave to file an Oversize Reply Brief in Support of Their Motion for Summary
                                Judgment (Unopposed). 266 (Panos, Dean) (Entered: 11/30/2018)
   11/30/2018           268     SEALED DOCUMENT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                                Defendants' Response to Plaintiffs Rule 56.1 Statement ofAdditional Facts in Opposition
                                to Defendants' Motion for Summary Judgment (Panos, Dean) (Entered: 11/30/2018)
   11/30/2018           269     SEALED DOCUMENT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                                Declaration of Daniel T. Fenske in support of Defendants' Reply Memorandum in
                                Support of Their Motion for Summary Judgment and Defendants' Response to Plaintiffs
                                Rule 56.1 Statement ofAdditional Facts in Opposition to Defendants' Motion for
                                Summary Judgment (Attachments:# l Exhibit 1, # 2. Exhibit 2, # 3. Exhibit 3, #~Exhibit
                                4, # 2 Exhibit 5, # Q Exhibit 6, # 1 Exhibit 7, # .S Exhibit 8, # 2 Exhibit 9, # 10 Exhibit 10)
                                (Panos, Dean) (Entered: 11/30/2018)
   11/30/2018           270 NOTICE of Motion by Dean Nicholas Panos for presentment of motion for leave to file
                            266 before Honorable John Robert Blakey on 12/6/2018 at 09:45 AM. (Panos, Dean)
                            (Entered: 11/30/2018)
   11/30/2018           271     MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for leave to file
                                an Oversize Reply Brief in Support of Their Motion to Exclude the Proffered Opinions of
                                the CFTC's Economic Expert, Dr. William Wilson (Panos, Dean) (Entered: 11/30/2018)
   11/30/2018           272     SEALED EXHIBIT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                                Exhibit A - Reply Memorandum of Law in Support of Defendants' Motion to Exclude the
                                Proffered Opinions of the CFTC's Economic Expert, Dr. William Wilson regarding
                                MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for leave to file
                                an Oversize Reply Brief in Support of Their Motion to Exclude the Proffered Opinions of
                                the CFTC's Economic Expert, Dr. William Wilson 271 (Panos, Dean) (Entered:
                                11/30/2018)
   11/30/2018           273     SEALED DOCUMENT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC -
                                Declaration of Daniel T. Fenske in support of Defendants' Reply Memorandum ofLaw in
                                Support of Defendants' Motion to Exclude the Proffered Opinions of the CFTC's
                                Economic Expert, Dr. William Wilson (Attachments: # l Exhibit 1, # 2. Exhibit 2)(Panos,
                                Dean) (Entered: 11/30/2018)
   11/30/2018           274 NOTICE of Motion by Dean Nicholas Panos for presentment of motion for leave to file
                            271 before Honorable John Robert Blakey on 12/6/2018 at 09:45 AM. (Panos, Dean)
                            (Entered: 11/30/2018)
   11/30/2018           275     EXHIBIT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC-Exhibit A
                                (REDACTED PUBLIC VERSION) - Reply Memorandum of Law in Support of
                                Defendants' Motion for Summary Judgment regarding MOTION by Defendants Kraft
                                Foods Group, Inc., Mondelez Global LLC for leave to file an Oversize Reply Brief in
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_0-1                                                     31/36
8/21/2019        Case 1:19-cv-10151-LAK-OTW     Document 1-3 Filed 10/31/19 Page 36 of 50
                                       CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

                                Support of Their Motion for Summary Judgment (Unopposed). 266 (Panos, Dean)
                                (Entered: 11/30/2018)
  12/04/2018            276 MINUTE entry before the Honorable John Robert Blakey: The parties' motions for leave
                            to file oversized briefs 261 , 266, 271 are granted. The 12/6/18 Notice of Motion date is
                            stricken, and the parties need not appear. Mailed notice (gel,) (Entered: 12/04/2018)
  12/13/2018            m       MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for leave to file
                                I Defendants' Unopposed Motion for Leave to File Notice ofSupplemental Authority
                                (Attachments:# l Exhibit A,# 2. Exhibit B)(Panos, Dean) (Entered: 12/13/2018)
  12/13/2018            278 NOTICE of Motion by Dean Nicholas Panos for presentment of motion for leave to file
                            277 before Honorable John Robert Blakey on 12/18/2018 at 09:45 AM. (Panos, Dean)
                            (Entered: 12/13/2018)
  12/14/2018            279 MOTION by Plaintiff US Commodity Futures Trading Commission for leave to file
                            CFTC's Response to Notice of Supplemental Authority (Attachments: # l Exhibit A)
                            (Frisch, Michael) (Entered: 12/14/2018)
  12/14/2018            280 NOTICE of Motion by Michael David Frisch for presentment of motion for leave to file
                            279 before Honorable John Robert Blakey on 12/18/2018 at 09:45 AM. (Frisch, Michael)
                            (Entered: 12/14/2018)
  12/14/2018            281     MINUTE entry before the Honorable John Robert Blakey: Defendant's unopposed
                                motion for leave to file supplemental authority 277 is granted. Plaintiff need not, but may,
                                file a response ofup to 3 pages by 12/21/18. the 12/18/18 Notice of Motion date is
                                stricken, and the parties need not appear. Mailed notice (gel,) (Entered: 12/14/2018)
  12/17/2018            282     MOTION by Attorney Daniel T. Fenske to withdraw as attorney for Kraft Foods Group,
                                Inc., Mondelez Global LLC. No party information provided (Panos, Dean) (Entered:
                                12/17/2018)
  12/17/2018            283     NOTICE of Motion by Dean Nicholas Panos for presentment of motion to withdraw as
                                attorney 282 before Honorable John Robert Blakey on 1/8/2019 at 09:45 AM. (Panos,
                                Dean) (Entered: 12/17/2018)
  12/18/2018            284     MOTION by Plaintiff US Commodity Futures Trading Commission to compel
                                Defendants to Produce Deposition Transcripts and Exhibits from the Ploss Action
                                (Attachments: # l Exhibit A, # 2. Exhibit B, # .1 Exhibit C)(Gradman, Susan) (Entered:
                                12/18/2018)
  12/18/2018            285     NOTICE of Motion by Susan J. Gradman for presentment of motion to compel 284
                                before Honorable John Robert Blakey on 1/9/2019 at 09:45 AM. (Gradman, Susan)
                                (Entered: 12/18/2018)
  12/18/2018            286     MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for leave to file
                                I Defendants' Motion for Leave to Reply in Support of Defendants' Motion to Strike Dr.
                                William Wilson's August 31, 2018 Report (Panos, Dean) (Entered: 12/18/2018)
  12/18/2018            287     SEALED EXHIBIT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC /
                                Reply Memorandum ofLaw in Support ofDefendants' Motion to Strike Dr. William
                                Wilson's August 31,2018 Report regarding MOTION by Defendants Kraft Foods Group,
                                Inc., Mondelez Global LLC for leave to file/ Defendants' Motion for Leave to Reply in
                                Support ofDefendants' Motion to Strike Dr. William Wilson's August 31, 2018 Report 286
                                (Panos, Dean) (Entered: 12/18/2018)
   12/18/2018           288     NOTICE of Motion by Dean Nicholas Panos for presentment of motion for leave to file
                                286 before Honorable John Robert Blakey on 1/9/2019 at 09:45 AM. (Panos, Dean)
                                (Entered: 12/18/2018)
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_ 0-1                                                  32/36
8/21/2019         Case 1:19-cv-10151-LAK-OTW      Document
                                         CM/ECF LIVE,              1-3District
                                                      Ver 6.3.1 - U.S.    Filed    10/31/19
                                                                               Court,                Page 37 of 50
                                                                                      Northern Illinois

   12/19/2018            289 EXHIBIT by Defendants Kraft Foods Group, Inc., Mondelez Global LLC [REDACTED
                             PUBLIC VERSION] regarding exhibit, 287 (Panos, Dean) (Entered: 12/19/2018)
   12/26/2018            290 MOTION by Plaintiff US Commodity Futures Trading Commission to stay Deadlines
                             (Gradman, Susan) (Entered: 12/26/2018)
   01/07/2019            291    MINUTE entry before the Honorable John Robert Blakey: The Clerk is directed to
                                terminate Plaintiffs unopposed motion for leave to file a response to Defendants'
                                supplemental authority mas a pending motion in light of the Court's 12/14/18 Order
                                281. Defendants' motion to withdraw the appearance of Daniel T. Fenske 282 is granted,
                                and the Clerk is directed to remove Attorney's Fenske's appearance from the docket.
                                Defendants' motion for leave to file a reply in support of their motion to strike Dr.
                                Wilson's report 286 is granted, and Defendants are directed to file the proposed reply as a
                                separate docket entry. Plaintiffs motion to stay 290 is granted. The 1/8/19 and 1/9/19
                                Notice of Motion dates are stricken, and the parties need not appear. The case is set for a
                                status hearing on 1/24/19 at 9:45 a.m. in Courtroom 1203. If Plaintiffs counsel's
                                employment status is reinstated before that date, counsel shall immediately notify the
                                Court. Mailed notice (gel, ) (Entered: 01/07/2019)
   01/09/2019           292 MINUTE entry before the Honorable John Robert Blakey: In light of the continued
                            partial government shutdown, the status hearing previously set for 1/24/19 is stricken.
                            This matter is suspended, postponed, and held in abeyance until further notice, and all
                            dates and deadlines are stricken. Plaintiffs counsel shall call the Courtroom Deputy when
                            their employment status is fully restored, and the Court will set the case for a status
                            hearing. Mailed notice (gel, ) (Entered: 01/09/2019)
   01/28/2019           293     MINUTE entry before the Honorable John Robert Blakey: Appropriations having been
                                restored to fund the Department of Justice and other Executive Branch agencies, this case
                                is set for a status hearing on 2/12/19 at 9:45 a.m. in Courtroom 1203. Mailed notice (gel,
                                ) (Entered: 01/28/2019)
   02/12/2019           294 MINUTE entry before the Honorable John Robert Blakey: Status hearing held on
                            2/12/2019. Based upon the representations of the parties, the settlement conference
                            previously set for 2/15/2019, is stricken. Parties shall contact the Courtroom Deputy if
                            they wish to reset settlement conference. Case management hearing set for 2/26/2019 at
                            10:15 a.m. in Courtroom 1203. Mailed notice (gel,) (Entered: 02/12/2019)
  02/22/2019            295     MINUTE entry before the Honorable John Robert Blakey: On the Court's own motion,
                                the status hearing set for 2/26/19 at 10:15 is reset for 2/26/19 at 9:00 a.m. Note: Time
                                Change Only. Mailed notice (gel, ) (Entered: 02/22/2019)
  02/26/2019            296 MINUTE entry before the Honorable John Robert Blakey: Status hearing held on
                            2/26/2019. Settlement conference set for 3/22/2019 at 11 :00 a.m. in Courtroom 1203.
                            Plaintiff shall deliver demand letter to Defendant on or before 3/18/2019; Defendant shall
                            deliver response letter to Plaintiff on or before 3/20/2019; Plaintiff shall deliver all letters
                            to Chambers on or before 3/21/2019. Copies of the settlement conference letters shall not
                            be filed with the Clerks Office. The Parties shall come to the settlement conference with a
                            precise accounting of costs properly taxable under 28 U.S.C. § 1920, both incurred in the
                            litigation to date and an estimate of taxable costs that would be incurred should the matter
                            proceed to trial. Parties with full and complete settlement authority must attend the
                            conference personally. The term full and complete settlement authority includes the
                            authority to negotiate and agree to a binding settlement agreement at any level up to the
                            settlement demand of Plaintiff or any level as low as the offer provided by Defendant.
                            Parties attending the conference should be sure to review and consider the settlement
                            letters exchanged between the parties in advance of the conference. The Court generally
                            will follow a mediation format; that is, each side will have an opportunity to make a
                            presentation, followed by joint discussion with the Court and private meetings by the
https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_0-1                                                    33/36
8/21/2019         Case 1:19-cv-10151-LAK-OTW     Document
                                        CM/ECF LIVE,              1-3District
                                                     Ver 6.3.1 - U.S.    Filed    10/31/19
                                                                              Court,                Page 38 of 50
                                                                                     Northern Illinois

                                Court with each side individually. The Court expects both the lawyers and the party
                                representatives to be fully prepared to participate in the discussions and meetings. All
                                statements made during the settlement conference will remain confidential and will not
                                be admissible at trial. Mailed notice (gel,) (Entered: 02/26/2019)
  03/01/2019            297 MOTION by Attorney Rosemary Hollinger to withdraw as attorney for US Commodity
                            Futures Trading Commission. No party information provided (Hollinger, Rosemary)
                            (Entered: 03/01/2019)
  03/04/2019            298 MINUTE entry before the Honorable John Robert Blakey: Rosemary Hollinger's motion
                            for leave to withdraw as counsel 297 is granted. Mailed notice (gel, ) (Entered:
                            03/04/2019)
  03/20/2019            299 TRANSCRIPT OF PROCEEDINGS held on February 26, 2019, before the Honorable
                            John Robert Blakey. Order Number: 33916. Court Reporter Contact Information: Laura
                            LaCien, 312-408-5032, laura_lacien@ilnd.uscourts.gov.

                                IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                                through the Court Reporter/Transcriber before the deadline for Release of Transcript
                                Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                                PACER. For further information on the redaction process, see the Court's web site at
                                www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                                Transcripts of Court Proceedings.

                                Redaction Request due 4/10/2019. Redacted Transcript Deadline set for 4/22/2019.
                                Release of Transcript Restriction set for 6/18/2019. (Lacien, Laura) (Entered:
                                03/20/2019)
  03/20/2019            300 SEALED TRANSCRIPT OF PROCEEDINGS held on February 26, 2019, before the
                            Honorable John Robert Blakey. Court Reporter Contact Information: Laura LaCien, 312-
                            408-5032, laura_lacien@ilnd.uscourts.gov. (Lacien, Laura) (Entered: 03/20/2019)
  03/20/2019            lQl TRANSCRIPT OF PROCEEDINGS held on February 12, 2019, before the Honorable
                                John Robert Blakey. Order Number: 33916. Court Reporter Contact Information: Laura
                                LaCien, 312-408-5032, laura_lacien@ilnd.uscourts.gov.

                                IMPORTANT: The transcript may be viewed at the court's public terminal or purchased
                                through the Court Reporter/Transcriber before the deadline for Release of Transcript
                                Restriction. After that date it may be obtained through the Court Reporter/Transcriber or
                                PACER. For further information on the redaction process, see the Court's web site at
                                www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                                Transcripts of Court Proceedings.

                                Redaction Request due 4/10/2019. Redacted Transcript Deadline set for 4/22/2019.
                                Release of Transcript Restriction set for 6/18/2019. (Lacien, Laura) (Entered:
                                03/20/2019)
  03/22/2019            302 MINUTE entry before the Honorable John Robert Blakey: Settlement conference held on
                            3/22/2019. Parties have reached a binding agreement, and all material terms were placed
                            on the record. The parties shall submit a proposed consent order to this Court's proposed
                            order inbox before the next court date. Consistent with the settlement protocol, the parties
                            may not discuss the settlement conference. The case is set for a status on 5/28/2019 at
                            9:45 a.m. in Courtroom 1203. All other pending dates and deadlines are stricken. Mailed
                            notice (gel,) (Entered: 03/25/2019)
  04/08/2019            303      SEALED TRANSCRIPT OF PROCEEDINGS held on March 22, 2019, before the
                                 Honorable John Robert Blakey. Court Reporter Contact Information: Laura LaCien, 312-
https://ecf.ilnd .uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_1_ 0-1                                                  34/36
8/21/2019
                    Case 1:19-cv-10151-LAK-OTW      Document 1-3 Filed 10/31/19 Page 39 of 50
                                           CM/ECF LIVE, Ver 6.3.1 - U.S. District Court, Northern Illinois

                                  408-5032, laura_lacien@ilnd.uscourts.gov. (Lacien, Laura) (Entered: 04/08/2019)
   05/17/2019             304 MOTION by Attorney Michael D. Frisch to withdraw as attorney for US Commodity
                              Futures Trading Commission. No party information provided (Frisch, Michael) (Entered:
                              05/17/2019)
   05/21/2019             305     MINUTE entry before the Honorable John Robert Blakey: Michael D. Frisch's motion to
                                  withdraw as counsel 304 is granted. Mailed notice (gel,) (Entered: 05/21/2019)
   05/28/2019             306 MINUTE entry before the Honorable John Robert Blakey: Status hearing held on
                              5/28/2019 and continued to 7/30/2019 at 9:45 a.m. in Courtroom 1203. Mailed notice
                              (gel,) (Entered: 05/28/2019)
   07/30/2019             307 MINUTE entry before the Honorable John Robert Blakey: Status hearing held on
                              7/30/19. All pending motions denied as moot. Status hearing set for 8/13/2019 at 9:45
                              a.m. in Courtroom 1203. Mailed notice. (cc,) (Entered: 07/30/2019)
   08/12/2019             308     MINUTE entry before the Honorable John Robert Blakey: At the request of the parties,
                                  the status hearing previously set for 8/13/19 is stricken and reset for 8/15/19 at 9:45 a.m.
                                  in Courtroom 1203. Mailed notice (gel,) (Entered: 08/12/2019)
   08/14/2019             309 MINUTE entry before the Honorable John Robert Blakey: At the parties' request, the
                              Court approves the accompanying Consent Order, which resolves all remaining issues in
                              this case. Enter Order. Consistent with the accompanying order, this case is hereby
                              dismissed with prejudice, though the Court retains jurisdiction to enforce the Consent
                              Order entered today. All set dates and deadlines, including the 8/15/19 status hearing, are
                              stricken. Civil case terminated. Mailed notice (gel, ) (Entered: 08/15/2019)
   08/14/2019             310 CONSENT ORDER Signed by the Honorable John Robert Blakey on 8/14/2019. Mailed
                              notice(gel,) (Entered: 08/15/2019)
   08/15/2019             311     ENTERED JUDGMENT Mailed notice(gel,) (Entered: 08/15/2019)
   08/15/2019             312     MINUTE entry before the Honorable John Robert Blakey: Oral agreed motion to set case
                                  for emergency status is granted. Emergency status hearing is set for 8/19/2019 at 10:30
                                  a.m. in Courtroom 1203. No telephonic appearances will be permitted. Plaintiff should
                                  come prepared to answer allegations it has violated court orders and should be held in
                                  contempt and or subject to sanctions. Mailed notice (gel,) (Entered: 08/15/2019)
   08/16/2019            313      ATTORNEY Appearance for Plaintiff US Commodity Futures Trading Commission by
                                  Martin B. White (White, Martin) (Entered: 08/16/2019)
   08/16/2019            314 MOTION by Plaintiff US Commodity Futures Trading Commission for leave to appear
                             Pro Hae Vice. (White, Martin) Docket Text Modified by Clerk's Office on 8/19/2019 (jh,
                             ). (Entered: 08/16/2019)
   08/16/2019            315      SEALED MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for
                                  Contempt, Sanctions, and Other Relief (Panos, Dean) (Entered: 08/16/2019)
   08/16/2019            316 MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for sanctions -
                             Motion for Contempt, Sanctions, and Other Relief (Public Redacted Version)
                             (Attachments: # l Exhibit 1, # 2. Exhibit 2, # .:i Exhibit 3)(Panos, Dean) (Entered:
                             08/16/2019)
  08/16/2019             317 NOTICE of Motion by Dean Nicholas Panos for presentment of motion for sanctions 316
                             , Sealed motion 315 before Honorable John Robert Blakey on 8/19/2019 at 10:30 AM.
                             (Panos, Dean) (Entered: 08/16/2019)
  08/17/2019             318      RESPONSE by US Commodity Futures Trading Commissionin Opposition to SEALED
                                  MOTION by Defendants Kraft Foods Group, Inc., Mondelez Global LLC for Contempt,
https://ecf. ilnd. uscourts.gov/cgi-bin/DktRpt.pl?529580039181326-L_ 1_ 0-1                                                  35/36
8/21/2019        Case 1:19-cv-10151-LAK-OTW     Document
                                       CM/ECF LIVE,              1-3District
                                                    Ver 6.3.1 - U.S.    Filed    10/31/19
                                                                             Court,                Page 40 of 50
                                                                                    Northern Illinois

                                Sanctions, and Other Relief 315 , MOTION by Defendants Kraft Foods Group, Inc.,
                                Mondelez Global LLC for sanctions - Motion for Contempt, Sanctions, and Other Relief
                                (Public Redacted Version) 316 (White, Martin) (Entered: 08/17/2019)
  08/19/2019            lli MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
                                8/19/2019. Martin B. White's motion for leave to appear pro hac vice 314 is granted.
                                Sealed motion 315 and Defendant's motion for contempt, sanctions and other relief lli
                                are taken under advisement and set by agreement for evidentiary hearing on 9/12/2019 at
                                11 :00 a.m. in Courtroom 1203. Assertion of the Fifth Amendment by the Plaintiff CFTC,
                                and provisional assertions of the Fifth Amendment by Commissioners Rostin Behnam
                                and Dan Berkovitz, are noted for the record pending further proceedings. By agreement,
                                all counsel of record, as well as Jamie McDonald, Chairman Heath Tarbert,
                                Commissioners Rostin Behnam and Dan Berkovitz, are ordered to appear in person at the
                                evidentiary hearing and provide live testimony as needed. Sworn factual proffer by Scott
                                Williamson and any supplemental filings or memorandum oflaw, including any other
                                assertions of privilege (or any procedural or substantive objections) by anyone, must be
                                filed under seal on or before 9/6/2019. By agreement of the parties, motion 316 and
                                response 318 will be sealed pending further order of the Court. Plaintiff CFTC, and
                                Commissioners Rostin Behnam and Dan Berkovitz, agree to voluntarily remove the
                                disputed press releases immediately from the CFTC website until the next court date.
                                Mailed notice (gel,) (Entered: 08/19/2019)



                                   I                      PACER Service Center                                     I
                                    I                          Transaction Receipt                                 I
                                    I                             08/21/2019 14:52:52                              I
                                    PACER                                                Client
                                                   llbenjaminsauter:4219504:3936994                   1198000.1001
                                    Login:                                               Code:

                                    !Description: IIDocket Report
                                                                                        ISearch       111:15-cv-
                                                                                        . Criteria:    02881
                                    Billable
                                    Pages:         1130
                                                                                        IEJEJ




https://ecf.ilnd.uscourts.gov/cgi-bin/DktRpt.pI?529580039181326-L_1_ 0-1                                               36/36
Case 1:19-cv-10151-LAK-OTW Document 1-3 Filed 10/31/19 Page 41 of 50




               EXHIBITB
   Case 1:15-cv-02881
  Case: 1:19-cv-10151-LAK-OTW
                      Document#:Document
                                310 Filed: 1-3 FiledPage
                                           08/14/19  10/31/19
                                                         1 of 9 Page 42 #:23993
                                                                PagelD  of 50




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVSION


    U.S. COMMODITY FUTURES
    TRADING COMMISSION,

                Plaintiff,                           Case No. 15 CV 2881

                v.
                                                     Hon. John Robert Blakey
    KRAFT FOODS GROUP, INC. and
    MONDELEZ GLOBAL LLC,

                Defendants,


                                     CONSENT ORDER
       On April 1, 2015, Plaintiff Commodity Futures Trading Commission (the "Commission"

or "CFTC") filed a Complaint for Injunctive Relief, Civil Monetary Penalties, and Other

Equitable Relief [1] against Defendants Kraft Foods Group, Inc. and Mondelez Global LLC

(collectively, "Defendants") alleging that Defendants used or attempted to use a manipulative or

deceptive device in connection with the December 2011 wheat futures contract traded on the

Chicago Board of Trade (Count I), manipulated or attempted to manipulate the price of the

December 2011 wheat futures contract and of cash wheat (Count II), unlawfully held December

2011 wheat futures positions in excess of speculative position limits (Count Ill), and engaged in

wash sales or fictitious sales by trading both sides of EFP contracts (Count IV) in violation of

Sections 4a(b), 4a(e), 4c(a), 6(c)(I), 6(c)(3), and 9(a)(2) of the Commodity Exchange Act

("CEA"), 7 U.S.C. §§ 6a(b), 6a(e), 6c(a), 9(1), 9(3), 13(a)(2) (2012), and Commission

Regulations ("Regulations") 1.38, 150.2, 180.1, and 180.2, 17 C.F.R. §§ 1.38, 150.2, 180.1,

180.2 (2014).
   Case 1:19-cv-10151-LAK-OTW
   Case: 1:15-cv-02881 Document#:Document
                                  310 Filed: 1-3  Filed Page
                                              08/14/19  10/31/19
                                                             2 of 9Page 43 #:23993
                                                                    PagelD of 50




        Defendants filed their Answer [88]onJanuary 15, 2016, and have denied that they (1) used

or attempted to use a manipulative or deceptive device in connection with the December 2011

wheat futures contract traded on the Chicago Board ofTrade as alleged by the CFTC in Count I of

the Complaint; (2) manipulated or attempted to manipulate the price of the December 2011 wheat

futures contract and of cash wheat as alleged by the CFTC in Count II of the Complaint; (3)

unlawfully held December 2011 wheat futures positions in excess ofspeculative position limits as

alleged by the CFTC in Count III of the Complaint; and (4) engaged in wash sales or fictitious

sales by trading both sides of EFP contracts as alleged by the CFTC in Count IV of the

Complaint. Defendants denied any violation of Sections 4a(b), 4a(e), 4c(a), 6(c)(l), 6(c)(3), and

9(a)(2) of the CEA, 7 U.S.C. §§ 6a(b), 6a(e), 6c(a), 9(1), 9(3), 13(a)(2) (2012), and Regulations

1.38, 150.2, 180.1,and 180.2, 17C.F.R. §§ 1.38, 150.2, 180.1, 180.2(2014).

        The CFTC and Defendants have reached a resolution and are settling this action in

 accordance with the terms arising from the Court's settlement conference on March 22, 2019 and

 as set forth below.

                            I. CONSENTS AND AGREEMENTS

       To effect settlement ofthe matters alleged in the Complaint without a trial on the merits or

any further judicial proceedings:

       1.      The CFTC and Defendants consent to the entry of this Consent Order and agree to

be bound by its terms;

       2.      The Comt has jurisdiction over the parties and the subject matter of this action

pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1 (2012);

       3.      The CFTC has jurisdiction over the conduct and transactions at issue in this action

pursuantto the Act, 7 U.S.C. §§ 1-26 (2012);

       4.      Venue properly lies with this Court pursuant to Section 6c(e) of the Act, 7 U.S.C.
    Case 1:15-cv-02881
   Case: 1:19-cv-10151-LAK-OTW
                       Document#:Document
                                 310 Filed: 1-3 FiledPage
                                            08/14/19  10/31/19
                                                          3 of 9 Page 44 #:23993
                                                                 PagelD  of 50




 § 13a-l(e)(2012);

        5.      The CFTC and Defendants waive any and all rights of appeal from this action;


        6.      The CFTC and Defendants consent to the continued jurisdiction ofthis Court over

 them for the purpose of implementing and enforcing the terms of this Consent Order;

        7.      The CFTC and Defendants do not consent to the use of this Consent Order by any

patty in any other proceeding;

        8.      Neither paity shall make any public statement about this case other than to refer to

the terms of this settlement agreement or public documents filed in this case, except any patty

may take any lawful position in any legal proceedings, testimony or by court order.

                                        II. INJUNCTION

        Nothing in this Order reflects an agreement or a legal determination that Defendants have

or have not violated any provision of the CEA. Defendants agree to, and the Court hereby

orders, the entry of an injunction prohibiting the Defendants from in the future violating any of the

following provisions:

               (a)     Section 6(c)(l) of the CEA, 7 U.S.C. § 9(1) (2012), and Regulation 180.l,
       17 C.F.R. § 180.1 (2018), which makes it unlawful for any person to use or employ or
       attempt to use or employ, in connection with any swap, or a contract of sale of any
       commodity in interstate commerce, or for future delivery on or subject to the rules of any
       registered entity, any manipulative or deceptive device or contrivance;

               (b)     Sections 6(c)(3) and 9(a)(2) of the CEA, 7 U.S.C. §§ 9(3), 13(a)(2)
       (2012), and Regulation 180.2, 17 C.F.R. § 180.2 (2018), which make it unlawful for any
       person to manipulate or attempt to manipulate the price of any swap, or of any
       commodity in interstate commerce, or for future delivery on or subject to the rules of any
       registered entity;

               (c)     Sections 4a(b) and 4a(e) of the CEA, 7 U.S.C. §§ 6a(b), 6a(e) (2012), and
        Regulation 150.2, 17 C.F.R. § 150.2 (2018), which make it unlawful to hold or control a
        net long or short position in any commodity for future delivery on or subject to the rules
        of any contract market in excess of any position limit fixed by the Commission for or
        with respect to such commodity, or violate a rule of a contract market or board of trade
   Case 1:19-cv-10151-LAK-OTW
   Case: 1:15-cv-02881 Document#:Document
                                  310 Filed: 1-3  Filed Page
                                              08/14/19  10/31/19
                                                             4 of 9Page 45 #:23993
                                                                    PagelD of 50




         fixing limits on the amount oftrading which may be done or positions which may be held
         by any person if such rule was approved by the CFTC; and

                 (d)      Section 4c(a)oftheCEA, 7 U.S.C. § 6c(a)(2012), and Regulation 1.38, 17
        C.F .R. § 1.3 8 (2018), which makes it unlawful to offer to enter into, enter into or confirm
        the execution of a transaction involving the purchase or sale of any commodity for future
        delivery that is, is of the character of, or is commonly known to the trade as a 'wash sale,'
        that is a fictitious sale, or that is used to cause any price to be reported, registered, or
        recorded that is not a true and bona fide price, or that is executed noncompetitively but
        not in accordance with the written rules of the contract market which have been submitted
        to and approved by theCommission.

                              III. CIVIL MONETARY PENALTY

        Defendants agree to pay, and the Court orders, a monetary penalty according to the terms

set forth below:

        1.         Defendant Mondelez Global shall pay a civil monetary penalty in the amount of

SIXTEEN MILLION DOLLARS ($16,000,000) ("CMP Obligation") within ninety (90) days of

the date of entry of this Consent Order. Defendants are jointly and severally liable for the CMP

Obligation. If the CMP Obligation is not paid in full within ninety days of the date of entry of this

Consent Order, then post-judgment interest shall accrue on the CMP Obligation beginning on the

date of entry of this Consent Order and shall be determined by using the Treasury Bill rate

prevailing on the date of entry of this Consent Order pursuant to 28 U.S.C. § 1961 (2012).

       2.       Defendant Mondelez Global shall pay the CMP Obligation and any post-judgment

interest by electronic funds transfer, U.S. postal money order, certified check~ bank cashier's

check, or bank money order. If payment is to be made other than by electronic funds transfer,

then the payment shall be made payable to the Commodity Futures Trading Commission and

sent to the address below:

               MMAC/ESC/ AMK326
               Commodity Futures Trading Commission
               Division of Enforcement
               6500 S. MacArthur Blvd.
    Case 1:15-cv-02881
   Case: 1:19-cv-10151-LAK-OTW
                       Document#:Document
                                  310 Filed: 1-3 FiledPage
                                             08/14/19  10/31/19
                                                            5 of 9Page 46 #:23993
                                                                  PagelD  of 50




                HQ Room 181
                Oklahoma City, OK 73169
                (405) 954-6569 office
                (405) 954-1620 fax
                9-AMC-AR-CFTC@faa.gov

If payment by electronic funds transfer is chosen, Defendants shall contact Marie Thome or her

successor at the address above to receive payment instructions and shall fully comply with those

instructions. Defendants shall accompany payment of the CMP Obligation with a cover letter that

identifies Defendants and the name and docket number of this proceeding. Defendants shall

simultaneously transmit copies of the cover letter and the form of payment to the Chief Financial

Officer, Commodity Futures Trading Commission, Three Lafayette Centre, 1155 21st Street,

NW, Washington, D.C. 20581.

        3.     Partial Satisfaction: Acceptance by the CFTC of any partial payment of

Defendants' CMP Obligation shall not be deemed a waiver of their obligation to make further

payments pursuant to this Consent Order, or a waiver of the CFTC's right to seek to compel

payment of any remaining balance.

                            IV. MISCELLANEOUS PROVISIONS

       4.       Notice: All notices required to be given by any provision in this Consent Order

shall be sent certified mail, return receipt requested, with reference to the name and docket

number of this action, as follows:

       Notice to the CFTC:

               Scott Williamson, Acting Deputy Director
               U.S. Commodity Futures Trading Commission, Division of Enforcement
               525 W. Monroe St., Suite 1100
               Chicago, IL 60661

       Notice to Defendants:

                Kraft Foods Group, Inc. and Mondelez Global LLC
    Case 1:15-cv-02881
    Case: 1:19-cv-10151-LAK-OTW
                        Document#:Document
                                   310 Filed: 1-3 FiledPage
                                              08/14/19 10/31/19
                                                            6 of 9Page 47 #:23993
                                                                   PagelD of 50




                 C/O Jenner & Block LLP
                 Attn: Dean N. Panos and J. Kevin McCall
                 353 N. Clark Street
                 Chicago, IL 60654-3456

           5.   Change of Address/Phone: Until such time as Defendants satisfy in full their

 CMP Obligation as set fo1th in this Consent Order, Defendants shall provide written notice to the

 CFTC by certified mail of any change to their telephone number or mailing address within ten

calendar days of the change

        6.      Entire Agreement and Amendments: This Consent Order incorporates all of the

te1ms and conditions of the settlement among the pmties hereto to date. Nothing shall serve to

amend or modify this Consent Order in any respect whatsoever, unless: (a) reduced to writing; (b)

signed by all paities hereto; and (c) approved by order of this Court.

        7.      Invalidation: If any provision of this Consent Order or if the application of any

provision or circumstance is held invalid, then the remainder of this Consent Order and the

application of the provision to any other person or circumstance shall not be affected by the

holding.

        8.      Waiver: The failure of any patty to this Consent Order at any time to require

performance of any provision of this Consent Order shall in no manner affect the right of the

paity at a later time to enforce the same or any other provision of this Consent Order. No waiver in

one or more instances of the breach of any provision contained in this Consent Order shall be

deemed to be or construed as a fmther or continuing waiver of such breach or waiver of the

breach of any other provision of this Consent Order.

       9.       Continuing Jurisdiction of this Comt: Upon entry by the Court of this Consent

Order all of the claims asserted by the CFTC in the Complaint are dismissed with prejudice.

However, this Court shall retain jurisdiction of this action to ensure compliance with this Consent
    Case 1:15-cv-02881
   Case: 1:19-cv-10151-LAK-OTW
                       Document#: Document
                                  310 Filed: 1-3 FiledPage
                                             08/14/19  10/31/19
                                                           7 of 9 Page 48 #:23993
                                                                  PagelD  of 50




Order.

         10.     Injunctive Provisions: The injunctive provisions of this Consent Order shall be

binding upon Defendants, upon any person under their authority or control, and upon any person

who receives actual notice of this Consent Order insofar as he or she is acting in active concert or

pa1ticipation with Defendants.

         11.    Authority: Undersigned Counsel for Defendants hereby warrants that he is the

attorney for Defendants Kraft Foods Group, Inc. and Mondelez Global LLC, and that this

Consent Order has been duly authorized by Defendants Kraft Foods Group, Inc. and Mondelez

Global LLC, and that he has been duly empowered to sign and submit this Consent Order on

behalf of Defendants Kraft Foods Group, Inc.and Mondelez Global LLC.

         12.    Counterpa1ts and Execution: This Consent Order may be executed in two or more

counterparts, all of which shall be considered one and the same agreement and shall become

effective when one or more counterpaits have been signed by each of the patties hereto and

delivered (by hand delivery or certified mail) to the other party, it being understood that all

parties need not sign the same counterpati. Any counterpart or other signature to this Consent

Order that is delivered by any means shall be deemed for all purposes as constituting good and

valid execution and delivery by such party of this Consent Order.

         There being no just reason for delay, the Clerk of the Comt is hereby directed to enter

this Consent Order.

IT IS SO ORDERED on this 14th day of August, 2019.
                                                          ,,/--/I/a
                                                               ..------;



                                                     L/k /
                                                      Joh'ilRobert Blakey
                                                                           1/

                                                      United States District Jud
 Case 1:15-cv-02881
Case: 1:19-cv-10151-LAK-OTW
                    Document#: Document
                               310 Filed: 1-3  FiledPage
                                          08/14/19   10/31/19
                                                         8 of 9 Page 49#:23993
                                                                PagelD  of 50




   CONSENTED TO AND APPROVED BY:



              Grnup, Inc.
                            _                _1"/~
                                             Robert Howell
                                             Susan Gradman
  Date:    ~-CZ-.l:,J'•L_                    Stephenie Reinhart

                                              Attomeys for U.S. Commodity Futures
                                             Trading Commission
                                             Division of Enforcement
  Mondel~z Global LLC                        525 W. Monroe St., Suite 1100
                                             Chicago, IL 60661
  Date: ________                             (312) 596-0590 (Bowell)
                                             (312) 596-0523 (Gradmim)
                                             (312) 596-0688 (Reinhart)
                                             rhowell@cfic.gov
  Approved as to fonn:                       sgradman@cftc.gov
                                             s1-einhert@cfic.gov

 Dean N. Panos
 J. Kevin McCall
 Nicole A. Allen
 Thomas E. Quinn

 Jenner & Block LLP
 353 N, Clark Street
 Chicago, IL 60654-3456
 (312) 222-9350
 dpanos@ienner.com

 Gregory S. Kaufinan
 Evcrshcds Sutherland
 700 Sixth Street, NW
 Washington, DC 20001-3980
 (201) 383-0325
 gre gkaufmnn@cvcl'sheds-sutherland.com

 Attorneys for Kraft Poods Group, Inc. and
 Mondelez Global LLC
 Case 1:15-cv-02881
Case: 1:19-cv-10151-LAK-OTW
                    Document#: Document
                               310 Filed: 1-3 FiledPage
                                          08/14/19  10/31/19
                                                        9 of 9 Page 50 #:23993
                                                               PagelD  of 50




   CONSENTED TO AND APPROVED BY:


   Kraft Foods Oroup, Inc.                 Robert Howell
                                           Susan Oradman
   Dato: _ _ _ _,_ _                       Stephanie Reinhart


           4/\
   Mondetfi Drobat tfC"
                                           Attorneys for U.S. Commodi~ Futures
                                           Trading Commission
                                           Division of Enforcement
                                           S2S W. Monroe St., Suite 1100
                                           Chicago, n, 60661
   oatc:   o?/JJ-t/:Jo1q                   (312) 596..0590 (Howell)
                                           (312) 596-0523 (Oradman)
                                           (312) 596..0688 (Reinhart)
                                           rhowell@cftc.gov
                                           sgradman@cftc.gov
                                           srelnlwt@cftc.gov
  Dean 1'r.Panos
  J. Kavin McCall
  Nicole A. Allen
  Thomas E. Quinn

  Jenner & Block LLP
  3S3 N. Clark. Stieet
  Chicago,IL 60654-3456
  (312) 222-9350
  dpanos@Jeoner.com
  Gregory S. Kau&nan
  Eversheds Sutherland
  700 Sixth Sam. NW
  Waabiogcon, DC 20001-3980
  (201) 383-0325
  gregbufinan@evorsheds-sutherland.com

  A~meys for Kraft Foods Oroup, Inc. and
  Mondeli!z Global LLC
